IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                     June 7, 2005 Session

                 KEVIN B. BURNS v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                          No. P-21820 James C. Beasley, Jr., Judge



                  No. W2004-00914-CCA-R3-PD - Filed December 21, 2005


The petitioner, Kevin B. Burns, appeals the judgment of the Shelby County Criminal Court denying
his petition for post-conviction relief. He was convicted of two counts of felony murder and two
counts of attempted felony murder and sentenced to death on one count of felony murder and to life
imprisonment on the second count of felony murder. His convictions and sentences for first degree
felony murder, including the sentence of death, were affirmed on direct appeal by the Tennessee
Supreme Court. See State v. Burns, 979 S.W.2d 276 (Tenn. 1998). However, this court reversed
the attempted felony murder convictions and sentences, finding these convictions did not constitute
a crime in this state. See State v. Kevin Burns, No. 02C01-9605-CR-00170, 1997 WL 418492, at
*9 (Tenn. Crim. App., at Jackson, July 25, 1997), aff’d, 979 S.W.2d 276 (Tenn. 1998). The pro se
petition for post-conviction relief resulted in the appointment of counsel and the filing of two
amended petitions. An evidentiary hearing was conducted, and the post-conviction court denied the
petitions. On appeal, the petitioner presents a number of claims in four broad categories: (1) he was
denied a fair post-conviction evidentiary hearing; (2) he was denied due process; (3) trial counsel
were ineffective; and (4) the imposition of the death penalty is unconstitutional. Following our
review, we affirm the judgment of the post-conviction court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES and THOMAS T.
WOODALL, J.J., joined.

Donald E. Dawson and Marjorie Bristol, Nashville, Tennessee, for the appellant, Kevin B. Burns.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; Michelle
Chapman McIntire, Assistant Attorney General; William L. Gibbons, District Attorney General; and
John Campbell, Assistant District Attorney General, for the appellee, State of Tennessee.

                                            OPINION

                                              FACTS
The proof, as set forth in our supreme court’s decision, established the following:

       On April 20, 1992, four young men, Damond Dawson, Tracey Johnson, Eric
Thomas, and Tommie Blackman, were sitting in a car in Dawson's driveway in
Memphis. Dawson was in the driver's seat, Johnson was in the front passenger seat,
Thomas was in the back seat behind Dawson, and Blackman was in the back seat
behind Johnson.

        The [petitioner] and Carlito Adams, who knew Blackman, walked up to the
passenger side of the car. Adams pulled out a handgun and told Blackman to get out
of the car. When Blackman refused, Burns pulled out a handgun and went around to
the driver's side of the car. Blackman got out of the car and fled. Adams said "get
him," and three or four more men appeared from behind hedges and fired at
Blackman.

        Eric Jones, age fourteen, was playing basketball at Dawson's house with three
friends. Jones saw the men in the car removing jewelry and pulling money from their
pockets. Seconds later, Jones saw Blackman running toward him. Amidst gunshots,
Jones and Blackman escaped to the back of the house; Jones' three friends ran to an
adjacent yard. Once inside the house, Jones heard seven or eight more gunshots.

        Mary Jones, Eric Jones' mother, lived across the street from the Dawsons. She
saw Adams shoot Johnson once in the chest. She saw Kevin Burns shoot Dawson
several times, walk to the front of the car, and then shoot Dawson again. Ms. Jones
unequivocally identified Burns and stated that she got "a real good look in his face"
as he ran toward her after the shootings.

         Tracey Johnson died at the scene. Damond Dawson, who suffered five
gunshots to his arm, buttocks, chest, and hip was alive when police arrived but died
after being transported to the hospital. Eric Thomas, who sustained gunshots to his
chest and stomach, survived and made a photo identification of Kevin Burns two
days after the incident. Thomas testified that Burns and the others had "opened fire"
after robbing him and his friends of their jewelry and money. Thomas said that he
initially told police he had been shot by Adams, but explained that he believed he
was going to die and gave police the only name he knew, which was Adams.

        On June 23, 1992, [the petitioner] was found in Chicago and arrested. After
being advised of his rights and signing a waiver, the [petitioner] gave a statement in
which he admitted his role in the killings. He said that he had received a telephone
call from Kevin Shaw, who told him that four men had "jumped" Shaw's cousin.
Burns, Shaw, and four others intended to fight the four men, and Shaw gave Burns
a .32 caliber handgun. As the others approached a car with four men sitting in it,


                                          2
Burns stayed behind. He heard a shot, saw a man running across the yard, and fired
three shots. He then left the scene with the other men.

        After the guilt phase of the trial, the jury deliberated and returned verdicts of
guilty for two counts of felony murder and two counts of attempted felony murder.
The trial moved into the penalty phase of the proceedings for the jury to determine
the punishment for each of the felony murder convictions.

        ....

         Jonnie Dawson, mother of Damond Dawson, testified that Damond was the
youngest of her three children and seventeen years of age when he was killed. She
said he was a good son who was very good at athletics. The neighborhood had
changed after the killings; people locked their doors and were afraid. Ms. Dawson
testified that she no longer knew what it was like to be happy.

        Brenda Hudson, mother of Tracey Johnson, testified that Tracey was the
oldest of her three children and twenty years of age when he was killed. He had been
working at Wal-Mart and saving money for his four-month-old daughter. Tracey's
death had greatly affected Ms. Hudson' other two children, Tracey's grandfather, and
Tracey's young daughter:

                When you go over to her house to see her, she has a picture in
        a frame and she will show you. She'll say, “this is my father--this is
        my daddy, Tracey. He lives in God's house up in heaven.” And it's
        hard for me to go see her a lot because it breaks my heart to hear her
        say that.

        In mitigation, Leslie Burns, the [petitioner’s] mother, testified that the
[petitioner] was twenty-six years of age and had twelve brothers and sisters. He had
graduated from high school and presented no disciplinary problems while in school.
The [petitioner’s] father, Reverend Obra Carter, testified that his son had always been
obedient and well-mannered. Phillip Carter, the [petitioner’s] brother, testified that
the [petitioner] had been active in the church and had always tried to avoid trouble.

        Norman McDonald, the [petitioner’s] Sunday School teacher, testified that
he had known Kevin Burns for several years. According to McDonald, Burns was a
"faithful" young man who had always attended church regularly. Mary Wilson, a
Captain with the Shelby County Sheriff's Department, and Bennet Dean, a volunteer
chaplain, both testified that Burns had actively participated in religious services while
in custody for these offenses.

        The prosecution relied on two aggravating circumstances to seek the death


                                           3
       penalty for the felony murder convictions--that the [petitioner] knowingly created a
       great risk of death to two or more persons, other than the victim murdered, during the
       act of murder, and that the murder had been committed for the purpose of avoiding,
       interfering with, or preventing a lawful arrest or prosecution of the defendant or
       another. Tenn. Code Ann. § 39-13-204(i)(3) and (6) (1997 & Supp. 1998). With
       regard to the felony murder of Damond Dawson, the jury imposed the death penalty
       after finding that the evidence supported the "great risk of death" aggravating
       circumstance and that this factor outweighed the evidence of mitigating factors
       beyond a reasonable doubt. With regard to the felony murder of Tracey Johnson, the
       jury imposed a sentence of life imprisonment.

               The trial court entered judgment in accordance with the jury's verdict. The
       Court of Criminal Appeals affirmed the convictions and sentences for the offenses
       of felony murder, but reversed the convictions for attempted felony murder based on
       our opinion in State v. Kimbrough, 924 S.W.2d 888 (Tenn. 1996). After our review
       of the record and applicable authority, we affirm the Court of Criminal Appeals.

Burns, 979 S.W.2d at 278-79 (footnote omitted).

                                POST-CONVICTION HEARING

        Harold Archibald, a Shelby County attorney, testified that he and Clim Madlock, Jr., were
appointed to represent the petitioner at trial. Their representation lasted for a period of
approximately seven months, during which time Archibald filed various motions requesting the
assistance of experts, including ballistic experts, sociologists, psychologists, and drug-addiction
experts. Archibald acknowledged that most of these motions were filed in anticipation of presenting
proof during the penalty phase of the trial. Archibald and Madlock eventually withdrew as counsel
when Madlock discovered that he knew some family members of one of the victims. The petitioner
and his mother were informed of Madlock’s acquaintances, and “the mother decided that she didn’t
want [Madlock and Archibald] on the case any more.” Senior and junior trial counsel succeeded
Archibald and Madlock as counsel of record. Archibald could not remember if he ever met with
successor counsel or provided them with a copy of his file.

       Archibald stated that, during the course of his representation, he met with the petitioner
several times in jail to inquire about his family and background, specifically his educational
background. Counsel learned that the petitioner graduated from West Memphis Senior High School
in 1987 as an honor student and, later, attended Arkansas State University for half a semester. After
leaving college, the petitioner remained in Jonesboro, where he worked at a Shoney’s restaurant.
The petitioner told Archibald that he also had worked at two restaurants in West Memphis and one
in Memphis and as a carpenter for a construction company. Counsel asked the petitioner about his
medical history, school activities, drug or alcohol use, and prior criminal convictions. The petitioner
responded that he had suffered a broken arm, had no conduct problems while in school, had prior
convictions for burglary and theft of property, had not used drugs, and had drunk beer on the date


                                                  4
of the incident. Archibald said he would have sought further evaluation had the petitioner indicated
that he had a drug or alcohol problem.

       Archibald negotiated an offer on behalf of the petitioner for a sentence of life imprisonment,
conveyed the offer to the petitioner, and explained the meaning of a sentence of life imprisonment.
Archibald further explained to the petitioner that he had the option of going to trial but that the State
would seek the death penalty. However, the petitioner elected not to accept the State’s offer.

        During the course of his representation of the petitioner, Clim Madlock, Jr., learned that he
lived across the street from members of one of the victim’s family and also knew the victim.
Madlock immediately told co-counsel and they informed the petitioner who requested that they talk
to his mother and allow her to make the decision as to their continued representation. Madlock
stated that the petitioner’s mother did not want them to remain as counsel and, ultimately, they
withdrew from the case.

        Madlock testified that he and Archibald had filed motions requesting expert assistance but
had withdrawn as counsel prior to the actual hiring of any experts. Madlock said that he “never
heard anything about” the petitioner’s having a drug or alcohol problem and that a mental evaluation
was conducted out of an abundance of caution. The results of the evaluation showed that the
petitioner was competent and that an insanity plea could not be supported.

        After the petitioner’s first counsel were relieved, senior and junior trial counsel were
appointed as successor counsel. At the time of his appointment, senior counsel was in private
practice, which was “ninety-five percent criminal.” Prior to entering private practice, senior counsel
had been a prosecutor in Shelby County for nine years, during which he handled as many as fifty
capital cases and proceeded to trial in about twenty-five. He had been appointed in as many twenty-
five capital cases, with approximately ten going to trial. Senior counsel said that only two of these
cases, one of which was the petitioner’s, resulted in conviction. He could not recall attending any
capital case exclusive seminars, although he had attended seminars sponsored by the Tennessee Bar
Association or the local bar association that dealt with criminal law, including capital representation.
He said that he had reviewed the Tennessee capital case manual produced by the Tennessee
Association of Criminal Defense Lawyers.

         Senior counsel testified that he and junior counsel shared equal responsibility for the entire
case “up until trial, and then [at] some point [they] divided the witnesses that [they] would handle
for trial both for the guilt and then for the sentencing stage.” Senior counsel explained that
sometimes they both met with the petitioner and, on other occasions, either he or junior counsel
visited the petitioner alone. Senior counsel said he met with Archibald and Madlock on four or five
occasions and they provided him with copies of the motions they had filed.

        Senior counsel could not recall filing any additional pretrial motions other than the request
for a private investigator, which was granted, resulting in his retaining Curtis Mull, a retired police
officer. Having employed him on numerous occasions, senior counsel related that it was Mull’s


                                                   5
practice to interview all of the witnesses identified on the back of the indictment and from the State’s
list of witnesses. He recalled that although Mull had difficulty finding some of the witnesses, Mull
was able to obtain “copies of the state’s file. . ., [i.e.,] copies of all the witnesses’ statements and all
the state’s files that [counsel thought] existed at the time.” Mull attempted to talk with the other
participants but encountered difficulty. Senior counsel said that, in his opinion, Kevin Shaw should
have been charged but that he never inquired as to why Shaw was not charged because the petitioner
admitted he had a weapon and one of the participants had implicated the petitioner as the trigger
man.

        Senior counsel said that he visited the crime scene on at least two occasions and “put the car
where the cars were, that type of thing, and the way they were supposed to have left, the way they
[sic] supposed to have arrived, and the witnesses’ angles to see, just general-type crime scene
investigation. . . .” He also conducted a “door to door deal that is we go to the crime scene, and we’d
go up and down the street knocking on doors . . . to see anybody the police missed for instance, who
may have seen something about the crime.” Senior counsel said that the “door to door” was
unsuccessful, as were his attempts to talk to Mary Jones and Tommie Blackman.

        Senior counsel was able to convince the State not to try the petitioner first, and, in fact, he
was tried last. Counsel said this was an important strategy because it allowed counsel to observe the
witnesses in person and see what they were going to say under oath. Senior and junior counsel
attended the first and second trials and obtained transcripts of both. Senior counsel said they “spent
a considerable time in preparation for trial with [the petitioner] in term[s] [of] what [their] defense
would be and in terms of trying to prepare him for trial and testify and that type of thing.”

         As to preparing a defense for the charges, senior counsel acknowledged that the petitioner
had given a statement to the Federal Bureau of Investigation (“FBI”) admitting that he was present
at the scene and that he had a weapon and fired shots, this statement significantly limiting defense
options. The defense was that the petitioner was a participant, but not the trigger man, and that he
did not fire into the victims’ car. In this regard, senior and junior counsel discussed obtaining a
ballistics expert and requested funds from the trial court. However, after further discussion, counsel
decided that a ballistics expert was not needed. Senior counsel said that establishing the petitioner’s
defense was difficult, in particular, because “nine out of ten people said he was the trigger person.”
Thus, the best proof that the petitioner was not the trigger person was going to come from the
petitioner himself.

         In formulating a mitigation strategy, counsel requested that the investigator contact
approximately twelve friends, neighbors, teachers, and co-workers of the petitioner to testify on his
behalf. Subpoenas were issued for Captain Mary Wilson, Officer Love, and Officer Walker, all
employees at the Shelby County Jail. Senior counsel said that a teacher, two coaches, a minister, and
a co-worker of the petitioner’s, all from West Memphis, were subpoenaed. He said that he did not
recall interviewing any witnesses in person and, if he spoke to any of them, it was by telephone. His
recollection was that the witnesses were interviewed by their investigator. Of the witnesses
subpoenaed, Captain Wilson, Bennett Dean, and Norman McDonald testified at the penalty phase.


                                                     6
Senior counsel explained that twelve individuals appeared on the petitioner’s behalf but, after talking
to these people, counsel, with the consent of the petitioner and his parents, made a decision as to
which witnesses to use.

         Senior counsel recalled that the length of the petitioner’s hair at the time of the crime was
an issue, one eyewitness having described the shooter as having a “jheri curl hair style that was rather
lengthy.” Specifically, Mary Jones said that the person who shot Damond Dawson was a “[r]eal dark
man with a jheri curl . . . around five-seven or five-eight, medium build . . . in [his] late twenties.”
Counsel acknowledged that the petitioner had told him that he did not have a jheri curl at the time
of the crime but, instead, had a “regular hair cut.” However, the petitioner was unable to provide
counsel with any witnesses to verify that he had “a normal haircut at the time that this incident
occurred.” Counsel said that not even the petitioner’s parents would testify that the petitioner had
a short haircut at the time of the incident. Moreover, the eyewitness could not identify the petitioner
from a mugshot in which he had short hair, although she identified him at trial while he had a longer
hairstyle. While the petitioner did provide counsel with a photograph of himself “with short hair,
or a nonjheri curl hair, . . . that photograph appeared to be of a much younger Kevin Burns and not
Kevin Burns at the time of this incident.” Senior counsel testified that, at the time of his initial
meeting with the petitioner, the petitioner had a “jheri curl style hair, and it was long. . . .” He added
that this “aggravated” him and that he attempted to persuade the petitioner to change his hairstyle
for trial, but the petitioner refused to do so.

       Senior counsel testified that he had maintained his files on the petitioner and, in 1999, had
provided investigators with the post-conviction defender’s office access to his case file. Although
not accusing anyone of wrongdoing, counsel said that items were missing from his file that he knew
were in the file prior to 1999. Specifically, it contained the transcripts from the trials of co-
defendants Derrick Garrin and Carlito Adams.

        Senior counsel said that he reviewed the transcripts of codefendant Garrin’s trial prior to the
petitioner’s trial. During Garrin’s trial, victim Eric Thomas identified Garrin as the individual who
shot him and Damond Dawson, but, at the petitioner’s trial, Thomas identified the petitioner as the
individual who shot him. At Garrin’s trial, Thomas described codefendant Carlito Adams “as being
five-seven or five-eight and 170 pounds” and the other perpetrator as “[f]ive-eight, slim build, dark
complexion, curl-like fade.” In counsel’s opinion, the other perpetrator’s description matched the
petitioner. Counsel acknowledged there was not “one hundred percent consistency among the
witnesses and victims as to each role each player position [sic] around the car. They were mostly
consistent in that [the petitioner] was not generally considered to be one of the first two people to
arrive at the car, but I read that to mean when he gave that description because it didn’t fit the
description of somebody else, that that’s who he was talking about.”

        Senior counsel was also questioned about the statement of codefendant Carlito Adams. In
his statement, Adams said he only knew two of the people he was with that day, Kevin Shaw and
Benny Buckner. Accordingly, the inference could be made that when Adams referred to “Kevin,”
he meant Kevin Shaw and not the petitioner. Counsel agreed with post-conviction counsel that


                                                    7
Adams’ statement, in connection with Eric Thomas’ statement at codefendant Garrin’s trial, would
place Kevin Shaw, not the petitioner, alongside Adams at the onset of the incident. Counsel
explained that he did not use that assumption to argue that the petitioner was not this person, because
Adams also “talk[ed] about the two individuals he [didn’t] know . . . as being the shooters.”

        Senior counsel explained his understanding of “presentation of mitigation” as “those factors
that are enumerated in the statute in terms of presenting them and the defendant’s case whether it be
his age, his – any kind of mental problems, his role as a leader, or amount of participation in the
crime involved, and thus his family history, society history . . . educational background, work
history.” He acknowledged that he had never used the services of a mitigation specialist and that the
function of such a witness was to perform the “background preparation.”

        Regarding mitigation investigation in the petitioner’s case, senior counsel stated that only the
services of Mr. Mull were employed. Although counsel could not recall the specific number of hours
of work performed by Mull, he recalled that Mull was also the investigator in codefendant Garrin’s
case. Asked about one invoice representing that Mull performed eight hours of work, counsel said
he would be surprised if “this was the only one.” Counsel did not direct Mull to investigate the
culture of West Memphis or the neighborhood where the petitioner grew up. He acknowledged that
he did not know that the petitioner’s backyard was connected to “one set of projects in West
Memphis” or that gunshots had been fired into the petitioner’s house. Counsel said that the
petitioner’s parents, Leslie Burns and Obra Carter, were divorced and that counsel attempted to
interview the petitioner’s siblings.

          Post-conviction counsel then inquired as to the voir dire process. Archibald had filed a
motion for individual voir dire which was denied. Senior counsel explained that “the standard policy
. . . in Shelby County is that it’s denied unless you begin to pick the jury and find that because of
some pretrial publicity, individual voir dire may be warranted.” He did not believe individual voir
dire was requested to ascertain “people’s views on the death penalty.” In preparing for voir dire,
senior counsel explained there were “standard questions that [counsel] try to ask in capital cases.”
He said they requested a jury list of the potential jurors “to get an idea of who they were, where they
worked, their background, that type of thing.”

         Following the petitioner’s convictions, trial counsel presented nine issues for appellate
review. Although the proportionality of the petitioner’s death sentence compared to the general
death sentence population was made, counsel did not argue the proportionality of the sentence
compared to the sentences received by the petitioner’s codefendants. Senior counsel said he believed
that, although the issue was not raised, this court addressed the issue sua sponte. Counsel also
challenged the constitutionality of Tennessee’s death penalty statutes, although failing to raise the
specific challenges to the unbridled discretion of the prosecutor that the death penalty statute violates
the right to life. He acknowledged that a challenge to the denial of individual voir dire was not
made. Senior counsel said he spent 218.9 hours on the petitioner’s appeal.

        On cross-examination, senior counsel acknowledged that the petitioner’s statements placing


                                                   8
him at the scene eliminated any use of an alibi defense, the statement being “that he was there, and
that he was shooting at one of the victims, but he didn’t hit the victim.” Counsel added that the
codefendants, with the exception of Garrin, “said that [the petitioner] was the trigger person.”
Codefendant Garrin said he saw the petitioner take jewelry from one of the victims. Counsel
recalled that an unindicted participant, Benny Buckner, testified at codefendant Adams’ trial.
During that trial, the trial judge had Buckner arrested and charged with facilitation. Counsel did not
believe that the petitioner was less culpable because additional people were involved.

         Senior counsel acknowledged there was some difficulty in his relationship with the petitioner,
resulting from the petitioner’s refusal to change his hairstyle for the trial and rejection of what
counsel believed to be an “extraordinary offer by the [S]tate . . . to offer a bench trial [on both the
guilt and penalty phase].” Counsel was astounded by the offer because “[the trial judge] had a
history of being opposed to the death penalty as a trial lawyer, and I mean adamantly opposed to the
death penalty.” He attempted to persuade the petitioner that this was a good option as, even if they
lost at the guilty phase, it was unlikely that the trial judge would impose the death penalty since the
two codefendants had received life sentences. Acting upon the advice of his mother, the petitioner
rejected the offer. Counsel said that the petitioner relied more upon his mother’s advice than that
of experienced counsel. In this regard, counsel recalled that the petitioner’s mother had told him that
he had made up the fact that the petitioner had received property from the robbery. After this
incident, the petitioner refused to discuss the facts of the case with counsel.

         Senior counsel said that the petitioner was deemed to be the most important witness of the
defense because he was adamant that the did not kill the victims and the jury needed to hear this
testimony. The petitioner’s testimony was essential, given the limited nature of the defense.
Accordingly, counsel expected the petitioner to testify. However, at some point during the trial, the
petitioner informed counsel that he had changed his mind about testifying. This decision of the
petitioner had a great impact on counsel’s trial strategy in that it removed a significant part of the
defense. Counsel explained that he felt the reason they were proceeding to trial was for the petitioner
to testify, i.e., “[h]e wanted his day in court to tell that jury what happened out there.” Counsel could
not say, in hindsight, what he would have done differently to prepare for trial had he known that the
petitioner would ultimately refuse to testify.

        Regarding mitigation evidence, counsel testified that the witnesses chosen to testify were
those “who could say the most positive things about [the petitioner].” Counsel recalled that the
petitioner’s father was a minister and the petitioner was involved in the church. Mitigation witnesses
were limited, however, to prevent cross-examination by the State into the prior criminal record of
the petitioner. Counsel added that the petitioner’s mother had instructed certain potential witnesses
not to come to trial, specifically a next-door neighbor and perhaps someone from a school. The
petitioner told counsel he agreed with his mother’s decision. Counsel said that the petitioner’s
parents provided no indication that the petitioner had anything but a normal childhood and disagreed
that a housing project located behind the petitioner’s childhood home would have been worthwhile
as mitigating evidence. Counsel said the petitioner never told him he had been shot; indeed, the only
information of any injury to the petitioner was a broken arm. Questioned as to the proper amount


                                                   9
of mitigation proof to present, counsel responded, “I think you can offend the jury with the proof that
you put on a case such as this. You have to be careful what you do put on, and I have seen the juries
offended with the proof that was presented to them.”

        Regarding counsel’s planned trial strategy and handling of the case, senior counsel stated that
the petitioner “had input on everything we did. Everything we did we ran by him. We got his
approval or disapproval.” Counsel could not recall any witness that he did not call that the petitioner
wanted to testify. He did not call any of the codefendants as witnesses, for the only purpose of such
testimony would have been to reveal their sentences, and counsel expected the State would have
objected to this testimony. He opined that any inconsistencies between the testimony in the different
trials would not have changed the fact that the petitioner was involved in the crime. He noted that
the jury deliberated for two days on the guilt phase and for two days on the penalty phase.

        Senior counsel said there was no indication that the petitioner had any mental problem or
mental illness from the mental evaluation performed by Midtown Mental Health Center, from his
family, or from his school history. Counsel said had anything been discovered that would have
questioned the petitioner’s mental condition, he would have sought additional assistance from the
court. He rejected the idea that the petitioner did not understand the nature and consequences of his
offenses. Rather, he stated that the petitioner understood the decisions to be made but refused to
follow counsel’s recommendations.

        The post-conviction court then questioned counsel regarding the murder weapons. Counsel’s
recollection was that the murder weapons were not introduced during the petitioner’s trial. The two
weapons recovered from codefendant Garrin’s porch were determined to be the murder weapons,
one used to kill each victim. However, no testimony was introduced linking either weapon to the
petitioner. Accordingly, counsel believed that a ballistics expert was not necessary.

        Junior counsel testified that he had been a practicing attorney since 1981 and was appointed
to represent the petitioner in April 1993. He had worked as a public defender but at the time of his
appointment was in private practice, the vast majority of which was criminal. Prior to his
appointment to represent the petitioner, junior counsel had represented capital defendants, although
he could not recall how many. He said that he had attended capital defense seminars presented by
the Capital Case Resource Center and a three-day seminar in Atlanta that dealt exclusively with
capital representation. He had a three-volume set of the Tennessee Capital Case Defense Manual
and had consulted numerous books and references involving capital defense. He stated that he was
familiar with the ABA standards for the appointment and performance of attorneys in capital cases.

         Junior counsel recalled that a motion for individual voir dire was filed but was denied.
Regarding the petitioner’s trial, counsel stated that questions were asked to learn the potential jurors’
views about the death penalty. No questions were asked to determine whether a juror would
automatically impose death and not even consider a life sentence. Counsel clarified this statement,
stating that he “would not ask a juror during voir dire about considering a life sentence because what
that does is tell the jury that your client is already guilty all you’re seeking is life.” He stated that


                                                   10
he and senior counsel had discussed the type of juror they hoped to have on the jury.

        The theory of defense rested mainly upon the petitioner, specifically, his assertions that he
had fired into the ground or the air, that he did not know the victims, and that he was not culpable.
In this regard, a focus of the defense was to challenge the identification of the petitioner by the
eyewitnesses. Junior counsel recalled that, during the petitioner’s trial, victim Eric Thomas
identified the petitioner as the individual who shot him. Counsel attempted to impeach Eric
Thomas’ identification by use of Thomas’ statement to police identifying Carlito Adams as the
shooter. Thomas explained that he gave Adams’ name because that was the only name he knew.
During the trial of codefendant Garrin, Thomas described the person who walked up to the car with
Adams as “tall, probably five-eight, slim built, dark complexion, curl-like fade.” Counsel
acknowledged the discrepancies in the testimony was a focus during their preparation. Counsel also
noted that a problem during preparation and trial was that witnesses confused the petitioner and
Kevin Shaw. Counsel identified Kevin Shaw’s statement, which listed Shaw’s address and
telephone number, and acknowledged that Shaw’s telephone number matched the telephone number
for “Kevin” given by Adams in his statement. Based upon Adams’ statement, counsel agreed it
would be “a fair assumption” that Adams was referring to Kevin Shaw when he said “Kevin and I
walked up to [the victims’] car.”

        Junior counsel asserted that the petitioner’s refusal to testify was devastating to the defense,
explaining that his testimony, although an admission to participation in the offenses, would have
established that his involvement was not significant enough to “get him the death penalty.”
Although the petitioner’s testimony would have been sufficient to support a conviction for felony
murder, the defense strategy was to show him as less culpable than the other participants. Counsel
acknowledged that most of this information came in through the admission of the petitioner’s
statement to the FBI.

         Junior counsel described their penalty phase defense as “[v]ery weak.” Counsel had evidence
that the petitioner “was in fact a good person” but were prevented from introducing the testimony
of some witnesses because it was cumulative. He stated there “was a coach from the high school .
. . another couple of family members that we were able to get to testify.” Despite these witnesses
testifying that the petitioner was a good person, his prior record established that he was not.

        Junior counsel said that five mitigation witnesses were presented: Elder Norman McDonald,
a pastor who had known the petitioner his entire life; Mary Wilson, a captain at the Shelby County
Jail; Bennett Dean, a pastor at the jail; Elder Phillip Carter, the petitioner’s half-brother; the
petitioner’s mother; and the petitioner’s father. Counsel stated that the plan was to present (1)
“good-guy” mitigation evidence and (2) a picture that the petitioner did not deserve the death
penalty. Counsel wanted to establish that the petitioner had a good childhood and that there was no
reason for him to be involved in this situation. Counsel said the petitioner’s mother prevented
certain mitigation evidence from being introduced, explaining that she “basically controlled this case
as far as whether or not people would talk to us, and during the negotiations and talking to her and
talking to his dad at one point it got to the point that she didn’t want anybody, any family members


                                                  11
or anybody from West Memphis to anything do [sic] with us at all period.” He said her actions
prevented them from being able to use people from the petitioner’s community who knew him as
a child. Junior counsel acknowledged they did not conduct an investigation into the culture of West
Memphis, Arkansas, explaining that West Memphis was “just across the river” and “not that much
different” from Memphis.

         Junior counsel related that the petitioner’s father was a minister and “relatively strict on him
in regards to what he could do and what he could not do.” However, his father had a separate family
with another woman that he raised alongside the petitioner’s family. That is, the petitioner’s father
had “two sets of children all about the same age, two different women . . . that he was taking care
of and all right there in West Memphis.” Counsel found this peculiar but not to the extent that it
created mitigation evidence. Although his father played a role in his life, the petitioner was more
influenced by his mother. Counsel recalled that the neighborhood in which the petitioner was raised
was not a violent neighborhood. While counsel acknowledged that information that shots had been
fired at the petitioner’s house might have been useful in mitigation, counsel had no information that
a shooting had ever occurred.

        Asked about the nature of the work of a mitigation specialist, junior counsel responded:

                 They go out and they dig up every conceivable record of an individual’s past,
        from birth to dropping on heads to being deprived of oxygen up until the actual day
        of trial, and that’s [what] the mitigation specialist does, and they accumulate a vast
        volume of information that really has – carries very little or no weight.

He acknowledged that mitigation specialists have some degree of expertise in interviewing people
in the community about someone’s background.

       Junior counsel recalled that, while incarcerated prior to trial, the petitioner had been
“converted” and believed that “the Lord would take care of him that all would be fine and well that
he had prayed.” Counsel stated that the petitioner “was not . . . any kind of religious fanatic.”

        Junior counsel explained that, in preparing this case, counsel had problems communicating
with the petitioner’s family, saying “[i]t was like the proverbial run into a brick wall.” Certain
family members refused to cooperate with counsel. Despite counsel’s explaining the seriousness of
the charges and the circumstances of the offenses to the petitioner’s mother, she was adamant in her
belief that he “had not done anything that he was totally innocent that we were the people . . . trying
to do something to him or trying to hurt him or whatever, and she just basically shut down.” During
their investigation, senior and junior counsel learned that the petitioner and his mother were very
close and that she had “assisted him in that little trip to Chicago evading arrest.”

       From the onset, the petitioner was involved in creating a mitigation strategy and even
informed counsel of potential witnesses. Junior counsel added that several potential witnesses
refused to testify because either they did not want to be bothered or did not remember the petitioner


                                                   12
as well as the petitioner thought they did. Counsel felt that it was bad practice to compel a witness
to provide mitigation evidence. Several witnesses were present and ready during the penalty phase
to give mitigation evidence but were not called out of caution that their testimony would open the
door to the petitioner’s prior West Memphis convictions and would have merely been cumulative
to the other testimony already presented.

        Junior counsel again stated that there was no indication whatsoever that the petitioner
suffered from any mental or personality defects. His family had informed counsel that the petitioner
had a decent childhood, knew both of his parents, attended school, and had food and clothing. From
every indication, the petitioner was “very normal.”

        Junior counsel explained counsel’s efforts to convince the petitioner to adopt a different
hairstyle before trial. He stated that the petitioner had a “pretty long” “jheri curl” when he first met
him. During the initial investigation, counsel discovered that one eyewitness identified the shooter
as having a “jheri curl” and that “out of all the [participants] . . . nobody else had a jheri curl except
[the petitioner].” Counsel was unable to locate any witness that would testify that the petitioner had
short hair at the time of the incident.

        Junior counsel argued the appeal of the case to both this court and the supreme court. He
raised the issues that he felt had weight and that they might “get some relief on.” He felt it
unnecessary to “bog the court down with peripheral issues when if I can key in on something that
may allow [the petitioner] to walk or go home, that’s what I’m going to do.” Counsel stated that he
was successful on some grounds on appeal, for instance, the introduction of certain victim impact
evidence. Additionally, the petitioner’s two convictions for attempted felony murder were reversed.

        Junior counsel said that he had never heard of Kevin Whitaker. He did know that, at the time
of the incident, the petitioner was involved in rap music. Many questions were asked of the
petitioner related to rap music, but Kevin Whitaker’s name was never mentioned.

        Mary Jones testified that she lived across from the Dawsons’ residence and that she testified
at the petitioner’s trial, where she described the man she saw shoot Damond Dawson as having
shoulder-length jheri curl hair and wearing a long, black trench coat. She also saw the man who shot
Tracey Johnson and described him as “a brown-skinned guy, tall, . . . about six-two, six-three,
weighed about 250 pounds.” Johnson’s assailant was the “largest one” in relation to the other people
she saw around the victims’ car. Ms. Jones identified the petitioner as the assailant sporting the
“[s]houlder length jheri curl.”

        Kevin Whitaker, a pastor at Mount Episcopal Baptist Church in Crawford, Arkansas, testified
that he had known the petitioner for approximately sixteen years. In 1990, they, along with Derrick
Garrin, were in a rap band known as S.I.R., Superior Illustrated Rappers. Whitaker also had a record
company at that time called Unlimited Phonic Records. Whitaker knew Kevin Shaw and Benny
Buckner, who were in a rap band called Brothers of the New World. Whitaker introduced the
petitioner and Kevin Shaw. Kevin Shaw’s father helped finance Mr. Whitaker’s record company.


                                                   13
          On April 20, 1992, Whitaker received a telephone call from Kevin Shaw, asking him to
accompany Shaw and Carlito Adams to Memphis to help him “tak[e] care of some people that he
was having a problem with.” Whitaker did not go because he knew that “[Shaw] was kind of shady
. . . I didn’t trust going nowhere [sic] with him at that time.” Whitaker recalled that in April 1992,
Shaw wore his hair “kind of like a high top, kind of like a high-top fade type of deal” and often wore
a trench coat. Whitaker thought Benny Buckner also wore a trench coat because that “was like the
nature of their group the way they dressed and everything.” According to Whitaker, Buckner had
the same hairstyle as Shaw. Questioned about the petitioner’s hairstyle in April 1992, Whitaker
responded that his hairstyle was “[l]ike mine is now,” “low on the scalp.” He said that, during April
1992, the band S.I.R. was in the process of changing its name to H.O.H., and no member of S.I.R.
or H.O.H. ever wore trench coats as part of the band costume.

        Upon questioning by the post-conviction court, Whitaker stated he knew that two members
of his band, the petitioner and Garrin, were indicted for murder. He said he had been available and
would have testified at the petitioner’s trial if asked.

        Lloyd Davis was the jury foreman in the petitioner’s 1995 trial and, during the course of his
service, had a Bible in his possession. He testified that, during jury deliberations, he recited a verse
from Isaiah “about God was telling that his thoughts were not our thoughts, and his ways were not
our ways.” He explained that he recited the verse because “there was some indecision on the parts
of a juror, and she just said . . . something about God wouldn’t . . . allow her to make her decision
to give somebody the death penalty or something like that.”

       The petitioner was a student in Arlee Bruce’s senior English class at West Memphis High
School, and Ms. Bruce testified that the petitioner was never a disciplinary problem and was always
“mannerly” and “very respectful.” She could not recall a time when he was punished with in-school
suspension. She said that the petitioner and a fellow student, Paul Burks, “were always together,”
and she considered the two of them to be “model students.” She said the petitioner “made good
grades.”

        Samuel G. Brooks testified that he went to school with the petitioner and played junior high
football with him. After graduating from high school in 1987, Brooks entered the military but
remained friends with the petitioner, visiting him when he was home on leave. He described the
petitioner as one of his “main friends.” Brooks was discharged from the military in 1992 and
returned home to West Memphis where he was informed by the petitioner’s mother and sisters that
the petitioner had been arrested. He said that Paul Burks was a mutual friend of his and the
petitioner’s and that Burks had passed away. Brooks said that, during the “period after high school,”
the petitioner wore his hair in a “low fade,” and could not recall a period during which the petitioner
wore a “jheri curl.” Brooks said the last time he saw the petitioner, in March 1992, he was wearing
a “low fade.” He said he was not contacted by the petitioner’s trial attorneys.

        Rodney Weatherspoon testified that he grew up in the same neighborhood with the petitioner.


                                                  14
They saw each other about three times a week after they graduated from high school. At one point,
they were in a rap group together known as the “Hall of Hell,” which consisted of “six to eight”
members, mostly from West Memphis. Kevin Shaw, a resident of Memphis, was a member of the
group and wore “baggie pants” and “[s]ometimes” a trench coat and dressed “[s]omewhat”
differently from the members from West Memphis. The petitioner dressed like the other members
from West Memphis, i.e., “T-shirt, Levis, tennis shoes.” Weatherspoon said that the members from
West Memphis wore their “hair in fades,” while the members from Memphis preferred “the
processes with the chemicals and whatever.” He recalled that Kevin Shaw had longer hair and
“mostly wore the little curl.” Weatherspoon remarked that he never knew the petitioner to wear his
hair long or to wear a jheri curl.

         Leslie Burns, the petitioner’s mother, testified that she became involved with his case shortly
after his arrest. She recalled that initially he was appointed attorneys, but they were dismissed
because one of them “had a lot of involvement with the victim’s families.” She then retained an
attorney for the petitioner, paying him a $700 retainer fee and signing an agreement to pay $17,000
for his representation. However, this attorney was dismissed by the trial court as not being qualified
to handle a capital trial, and the court appointed senior and junior trial counsel. She and the
petitioner’s father, Obra Carter, met with senior counsel and gave him addresses, information about
the family, and telephone numbers. Ms. Burns related that, at this time, two of her sons lived in
Chicago, three daughters had moved out, and three daughters lived at home with her. Counsel did
not seek information regarding the siblings who did not live at home.

        A second meeting, lasting under an hour, was held during which both senior and junior
counsel were present. Counsel discussed the petitioner’s case with Ms. Burns but did not ask about
the petitioner’s background or for her to sign releases of information. At the conclusion of this
meeting, Ms. Burns “left . . . knowing what [the petitioner] was charged with but they never told
[her] anything about any evidence.” She understood that the petitioner had been charged with two
counts of first degree murder and that the codefendants would be tried separately.

        She attended the trials of Carlito Adams and Derrick Garrin, although not in their entirety,
and never saw the petitioner’s attorneys at those trials. She said that Derrick Garrin went to school
with her son and lived in the same neighborhood, but she did not know Carlito Adams prior to this
incident. During their trials, Ms. Burns took notes which she attempted to give to senior counsel,
but he said he did not need them. She stated that junior counsel was “kind,” but senior counsel was
“always rude to [her].” She noted that she only met with junior counsel twice, with one meeting
occurring in the courthouse.

        Ms. Burns recalled that senior counsel talked to her about convincing the petitioner to accept
a life sentence, saying “it was the only thing he could do.” She did not agree with counsel’s
suggestion because she believed that a death sentence was an impossibility, based on the fact that
the death penalty was no longer being sought “in the young man’s trial [she] was at that day.” She
did not think it was “fair” for counsel to ask the petitioner to accept a life sentence because she
“believed” in her son and “didn’t believe he deserved that.” She said that trial counsel never


                                                  15
informed her as to the exact nature of the charges against the petitioner, i.e., the elements of the
offense. She did not know that the State was seeking the death penalty until the petitioner’s trial had
already started. Trial counsel never visited her in West Memphis or tried to contact any of her
children or any of Obra Carter’s children.

        She said she attended every day of the petitioner’s trial. During the trial, senior counsel was
“[r]ude as usual.” The first time she learned of the bifurcated proceedings in a capital trial was the
day that the jury returned guilty verdicts as to first degree murder. Prior to this, counsel had never
discussed the need for evidence about the petitioner’s life and background, and she did not learn that
she was to testify during the penalty phase until the day she was called as a witness. She denied
telling other individuals not to come to court or not to cooperate with the petitioner’s attorneys.

         Ms. Burns said she had five children with Nathaniel Burns: Billy Ray Burns in 1956; Brenda
Fay in 1958; Nathaniel Burns, Jr. in 1959; Patricia Ann, in 1960; and Michael Anthony in 1962.
They separated in 1962, and, in 1967, he left Arkansas for better employment. In November 1963,
she met the petitioner’s father, Obra Carter, in West Memphis, and they began dating a few months
later. Although they never married, their first child, the petitioner, was born on April 20, 1969. Four
more children followed: Sharon in 1971, twins Robin and Lisa in 1973, and Renita in 1974. At
some point, she learned that Carter had another girlfriend, Louise Hall, who lived in Memphis, with
whom he had twin boys. Ms. Hall eventually moved to West Memphis, and Carter “was just back
and forth” between the two families. Her relationship with Carter ended in late 1979 or early 1980.
She and her children had lived in rented two-bedroom houses in West Memphis until 1971, when
she was approved for a four-bedroom apartment in a housing project in West Memphis. She resided
in this apartment with her children until 1975, when she was evicted for having another child, Renita,
which was against “the rules.” During this time, she regularly received child support from Nathaniel
Burns. Although Obra Carter never provided child support, he did take “care of some of the major
things like the rent, utilities, buying food or clothing or whatever the children might need.” She
eventually moved to Memphis with her children; however, two incidents occurred that caused her
to move back to West Memphis. Specifically, the petitioner was “lost” for approximately four or
five hours one day after he was mistakenly dismissed early from school, and her daughter, Lisa, had
suffered from lead poisoning caused by paint chips in the house they were living in at the time.

        In 1976, Obra Carter purchased a house on East Polk Street in West Memphis for Ms. Burns
and her children, and, in 1998, he transferred ownership of the house to her. The one-thousand-
square-foot house contained three bedrooms, a living room, a small dining area, a kitchen, and one
bathroom. When she moved into the house, Ms. Burns had seven children and one grandchild living
with her. She said that Carter visited two or three times a week to check on the children but never
lived with them. Carter eventually married Louise Hall, and Ms. Burns was often embarrassed by
the fact that she had four children by Carter and that he was married to another woman.

        Ms. Burns said that her son, Nathaniel Burns, Jr., was murdered in Gary, Indiana, on July 9,
1996, by her brother, Alex. On cross-examination, Ms. Burns affirmed her trial testimony that the
petitioner was “a good son, never caused any trouble.”


                                                  16
        The post-conviction court then questioned Ms. Burns regarding Archibald and Madlock’s
representation of the petitioner. Specifically, the court made inquiry as to Ms. Burns’s basis for
objecting to their continued representation. She said that, in her opinion, Madlock was more
attentive to the victims’ families than to her. She “was concerned that [Madlock’s] friendship with
them would be more than his concern for [the petitioner].” She said that, at the time of the incident,
the petitioner was still living with her. She recalled trial counsel trying to get the petitioner to cut
his jheri curl hairstyle, which he got while in jail. She did not know until trial that the shooter
allegedly wore a jheri curl.

       Regarding the petitioner’s prior convictions, she said the theft conviction was the result of
a misunderstanding. Her niece’s husband had asked the petitioner to help him pick up an air
conditioner, but it turned out that the air conditioner was stolen. The petitioner was placed on
probation for this offense. She acknowledged that the petitioner was arrested for the instant offenses
in Chicago and had given a statement to law enforcement officials there.

        Ms. Burns, on redirect examination, confirmed that, at the time of the incident, the petitioner
wore his hair “short” and only started growing his hair long after he was arrested. She did not know
why he was growing his hair longer, but she had observed that “just about every young man that
[she] saw when [she’d] come to visit this facility had that Jheri Curl in their hair and they got it here
from somewhere upstairs where they were incarcerated.”

       Louise Carter, the petitioner’s stepmother, testified that she met Obra Carter in May 1959
in West Memphis. She knew that he had a girlfriend, Zettie Clark (Thomas), at the time who he
married in 1961 because she was pregnant. Mrs. Carter continued to see Mr. Carter “off and on”
during his marriage to Zettie Clark and later became pregnant, giving birth to twins, Reginald and
Ronald, in September 1962. The following month, she and the twins moved in with Carter. More
children followed: Marcus Antonio, 1965; Frederick, 1966; Yolando, 1967; Phillip, 1968; Michael,
1971; Steve, 1972; and Dericus, 1985. Mrs. Carter stated that she and Mr. Carter had never really
separated and explained that their times apart were because his job took him out of the area.

        In 1964, Mrs. Carter heard rumors that Mr. Carter was seeing Leslie Burns. At that time, Mr.
and Mrs. Carter had a “common law” union but were not legally married until 1979. Mrs. Carter
questioned Mr. Carter about Leslie Burns, but he denied any relationship with her. She recalled an
incident at a medical clinic during which she was questioned about payment of a medical bill, the
“collection agent . . . ask[ing] [her] . . . who is the wife. Is it you or is it Leslie Burns?” It was only
when Mrs. Carter confronted Mr. Carter with the medical bills that he admitted to her that he was
the father of five of Leslie Burns’s children. Mrs. Carter said that, sometime after this event, Mr.
Carter introduced his children by Ms. Burns to their children. Mrs. Carter said she was never
contacted prior to trial by counsel for the petitioner and would have been willing to testify on the
petitioner’s behalf.

       Renita Jo Burns, the petitioner’s sister, testified that, in 1992, she lived at her mother’s home
along with the petitioner. She had never known the petitioner to have shoulder-length hair or use


                                                    17
chemicals on his hair. She recalled that, at certain times, there was as many as twelve people living
in their home. She recalled hearing gunshots “[a]lmost every day” coming from the projects. The
gunshots, which occurred mainly at night, frightened her because she feared one of the bullets would
strike their house. When she was about fourteen years old, one bullet did strike their house,
shattering a mirror in her mother’s room. Although they never had to call the police to their
neighborhood, she saw “police cars all the time over in the projects.” There was a liquor store
directly behind their house where numerous fights occurred, and men often relieved themselves in
their backyard, all of which frightened her.

         She said she and the petitioner had a good relationship, the two being “real close” and
spending much time together. She regarded the petitioner, her oldest brother, as the man of the
house because their father was not there, and he acted as a chaperone to his younger siblings. They
saw their father “every two weeks or something like that. Not often.” Renita added that their father
never attended their birthday celebrations, nor did they receive birthday gifts from him. When their
father did visit them, he was “real strict” with them, often yelling at their mother. She learned of her
father’s other family when she was about five or six years old when he took all of the Burns children
to meet the Carter children. She said she was never contacted by trial counsel and would have
testified at trial.

        On cross-examination, Renita Burns stated that, although her home was crowded, they all
loved one another, got along with one another, and took care of one another. She conceded that her
mother had raised them well. On redirect, she explained the difference between her mother and
father’s method of discipline. She stated that Obra Carter threatened the children with a “whipping”
if they disobeyed and recalled one incident when her father “whipped” her with a switch, leaving
marks on her legs. Their mother established rules and the children basically obeyed her.

         Robin Michelle Burns, another of the petitioner’s sisters, confirmed that Mr. Carter
“whip[ped]” them for things such as leaving the house or playing with the neighbors. She described
the “whippings” as Mr. Carter striking the children’s legs or arms with a switch or belt. If the
children were not at home when Mr. Carter arrived, they were punished because he wanted them at
the house at all times. She said that their father whipped the petitioner on several occasions, once
striking him with a belt by his ear. She said she was never contacted by trial counsel and would have
testified at the trial if asked to do so. Upon examination by the post-conviction court, she stated that
Mr. Carter spanked her and her siblings “a lot” during their childhood. Their mother, however, never
spanked the children. Rather, she took away the children’s play time or imposed other restrictions
as a means of punishment. When their mother worked at night, the children locked the door and
stayed in the back watching television. When their mother was not at home, they were not allowed
outside of the house. She said she dropped out of high school in the eleventh grade. She had no
knowledge of the rap band that the petitioner was involved in at the time of his arrest, although both
were still living in their mother’s house. She did not think that the petitioner was employed in 1992.

       Brenda Burns, the petitioner’s half-sister and the oldest daughter of Leslie and Nathaniel
Burns, testified that Obra Carter visited her mother’s house once or twice a week, sometimes


                                                  18
spending the night. Her mother returned to work after Sharon was born in 1972, leaving her in
charge of the younger children. Ms. Burns could not recall a time when their electricity had been
disconnected because of non-payment. She denied ever hearing gunshots coming from the projects
while at her mother’s house but said she had been in the projects and heard gunshots. Ms. Burns
lived with her mother until 1979; her children, however, remained at her mother’s house.

        Phillip Carter, a son of Obra and Louise Carter and the petitioner’s half-brother, testified that
he was employed as a Crittenden County, Arkansas, juvenile probation officer and also as a deputy
sheriff. He testified at the petitioner’s trial in 1995, at both the guilt and the penalty phase. He first
met the petitioner’s attorneys “minutes prior to [his] testimony,” saying that he was in the courthouse
because he had already planned to attend the petitioner’s trial. He was not advised as to the nature
or scope of his testimony and was not questioned as to his relationship with the petitioner.

        Phillip Carter recalled that his 1995 testimony was limited to whether he grew up with the
petitioner, what schools he attended, and what kind of person the petitioner was. Carter recalled
being questioned as to whether the petitioner had ever moved away, to which he responded that he
had in 1991, but was never asked the reason for this move. He explained to post-conviction counsel
that the petitioner had moved to Jonesboro to gain employment with a Shoney’s restaurant. At the
time, both Carter and the petitioner had been working at the Shoney’s restaurant in West Memphis.
The petitioner was asked by the executive manager, who had been transferred to the Jonesboro
location, to accompany her to that location as her assistant and he accepted this offer. The petitioner
returned to West Memphis a year later, where he worked at the local Shoney’s restaurant. Mike
Hissong, the district manager, offered the petitioner a position at a Shoney’s restaurant in Memphis,
which the petitioner accepted. The petitioner was still employed by Shoney’s at the time of the
incident leading to his arrest. Phillip said trial counsel never asked him about the petitioner’s
employment.

        Regarding “house rules” during his childhood, Phillip Carter explained that they were not
allowed to leave the yard without permission, had to make their beds as soon as they awakened, and
had to complete all of their household chores and homework assignments. Fighting was not
tolerated. He said the rules, especially the one about not leaving the yard, were strictly enforced.
In rationalizing his father’s rules, Phillip explained that their neighborhood was “somewhat
dangerous.” He said they walked to school, which was about five blocks from their home. The
children referred to their yard as “Alcatraz or imprisonment.” When their father was not at home,
his mother allowed the children to leave the yard with the understanding that they return at a
designated time. He said that failure to obey his father’s rules resulted in “corporal punishment.”
He described “corporal punishment” as “[w]hippings” with a belt or, on one or two occasions,
“extension cords.” Although the whippings sometimes caused “a small welt,” they never broke the
skin.

        Phillip Carter described an incident during which he, Michael, Steve, and the petitioner were
playing basketball in the backyard and “tempers flared up,” resulting in a physical confrontation.
Their father “called it to a halt” and directed the children to come to him, but Phillip refused. This


                                                   19
incident resulted in Phillip leaving the home to stay at his sister’s house for the night. He returned
home the next day and was disciplined along with his brothers.

        Phillip Carter further testified that the Carter children were allowed to participate in
extracurricular activities and that his neighborhood was considered better than the petitioner’s
because there were gang members, “[t]he Rayfield Posse,” near the petitioner’s neighborhood. He
stated that area had a high crime rate and was “still the highest crime area in West Memphis.”
Phillip testified that there was another gang, “the Delta Dogs,” that operated near his neighborhood.
The “Delta Dogs” and the “Rayfield Posse” were rival gangs and fought often, with most of the
fights occurring at school sporting events. The gangs fought with brass knuckles, bats, sticks, guns,
knives, and ice picks. He added that much gang activity, including robberies, occurred at the market
behind the petitioner’s house. In this regard, Phillip recalled an incident where a friend of the
petitioner’s, Paul Burks, was “jumped on” by the Delta Dogs as he got off of the bus. The petitioner
witnessed this beating and fled for his own safety. Phillip stated that neither the petitioner nor Burks
was associated with the Rayfield Posse, although most people in the neighborhood were associated
with one of the two gangs.

         When he was twenty-one years old, Phillip Carter purchased and registered a gun which was
later destroyed by the City of West Memphis. He explained that the petitioner had asked to borrow
his hair clippers and he kept his gun in the same bag as the clippers. Forgetting about the location
of his gun, he gave the petitioner the bag and the petitioner was arrested for carrying the weapon.
In lieu of fines for the petitioner, Carter agreed to let the city destroy the gun. Carter stated that the
petitioner did not have long hair prior to his arrest.

        On cross-examination, Phillip Carter stated that the petitioner was never in trouble as a
juvenile and that no one in either family got into trouble because their father would have been
extremely upset if any of them broke the law. Carter also admitted to the post-conviction court that
both he and the petitioner were raised to know the difference between right and wrong. There were
nine children in the Carter home. Carter described their house as a four-bedroom house with two
full bathrooms. He stated that the Carter house was “a bit larger” than the Burns house.

        Steve Carter, the second to youngest child of Louise and Obra Carter, testified that he
previously had been convicted of selling drugs and had spent time in prison for this conviction. At
the time of the hearing, he lived in West Memphis and was employed as a forklift operator. He
recalled his first meeting with the petitioner and his siblings. After that meeting, the petitioner
played sports and attended church activities with the Carter children. Carter also visited the
petitioner at his house and described the neighborhood as “pretty good.” He stated there were “[a]
few gangs” around the neighborhood, but the petitioner was not involved in them, and there were
“quite a few gangs” in his own neighborhood. The gang associated with the petitioner’s
neighborhood was the “Rayfield Posse,” and the gang in his own neighborhood was known as
“NWA,” “Niggers with Attitude,” of which he was a member. The petitioner was associated with
“NWA” because he was Carter’s brother. Carter’s membership in “NWA” caused the petitioner
problems in his neighborhood on one or two occasions, and once shots were fired at the petitioner.


                                                   20
        Steve Carter reiterated the testimony of his brother, Phillip, regarding Obra Carter’s rules for
his children. To his brother’s list of rules, Carter added several, including the children had to eat
what their mother cooked, attend every church activity, and not share food with other people.
Regarding this last rule, he explained that they could not accept a cookie from a friend and described
an incident that happened at a football game where he took a bite of a friend’s pickle. His father
observed the incident from the stands and later took him home and beat him. Carter testified that
he received “beatings” with a belt or extension cord “almost every day.” He described the beatings
as “[n]onstop. I mean he had to get tired before it would stop.” Carter added that the beatings
caused “[b]ad bruises and welts” and that the petitioner received beatings also. Obra Carter hit their
mother, Louise Carter, “[p]lenty of times” and often embarrassed Mrs. Carter and all of the children,
including the petitioner, in public. He said that their father would embarrass the children by making
them come inside the house when they were playing ball with their friends. He also recalled hearing
about an incident when Obra Carter broke Leslie Burns’s jaw.

        Questioned by the post-conviction court, Steve Carter stated that some of his brothers,
Reginald, Ronald, and Fred, had been incarcerated for various misdemeanors. He knew about the
petitioner’s involvement in a rap band and knew Derrick Garrin from school. He watched the band
perform and attended a recording session. Carter said he had never known the petitioner to wear
long hair, saying “[h]e always kept short hair. Real short.”

        George Michael Hissong, a senior vice-president with Shoney’s Restaurant, testified that in
1991 the petitioner was employed at the West Memphis location, where he was general manager.
Hissong recalled that the petitioner was a good worker and “mov[ed] up through the ranks.” He
added that the petitioner had no difficulty learning his job duties and was dependable and polite.
Hissong stated that, at the time of the petitioner’s arrest, the petitioner wore his hair “short.” He was
surprised to learn of the petitioner’s involvement in a killing because it was contrary to the petitioner
he knew. He stated that he was never contacted by the petitioner’s trial counsel or an investigator.
In 1995, he was in Memphis, Tennessee, employed at Shoney’s.

       Thomas Bloom, a Nashville-based attorney, testified that he “had run an ad . . . in the
Tennessee Bar Journal advertising [his] services as an appellate attorney, as well as a research and
writing attorney.” After he was contacted by senior trial counsel to prepare the petitioner’s initial
appellate brief for the Tennessee Supreme Court, he obtained a copy of senior counsel’s brief that
was submitted to the Court of Criminal Appeals. He said that the appellate issues were developed
by senior and junior counsel and that he was not at liberty to add any other issues. He filed the brief
with the Supreme Court on behalf of senior and junior counsel.

        Dr. Lee Norton, a clinical social worker, testified as to the duties of a mitigation specialist:

                The primary role of the mitigation specialist is to assist the attorney by
        conducting a comprehensive social history evaluation of the client. Other roles that
        the mitigation expert may play are to educate the attorneys about areas concerning


                                                   21
        mental health issues, issues of working with impaired clients and their family
        members and individuals who know them and have information about them, working
        with developing a team that’s going to be best suited for the needs of the client,
        conducting research into special topics.

Dr. Norton recognized that attorneys and their staff, including investigators and paralegals, are
trained to gather relevant information, yet they are not trained to detect signs of mental illness or
other problems. This factor may inadvertently impede the ability to gather sensitive information.
Dr. Norton opined that another crucial task is to gather social history information of the defendant’s
family before the defendant’s birth. Dr. Norton stated that “three generations of research [is
completed] in order to find out important patterns,” known as a genogram, or annotated family tree.
Dr. Norton stated that the genogram of the petitioner was incomplete because the research was not
complete. She said the background information not only includes interviews but also securing
various documents, and she explained that it took her three years to obtain one document from the
FBI.

        Dr. Norton testified that she was asked by post-conviction counsel to conduct interviews and
locate documentation that could assist counsel in learning about the petitioner’s family.
Immediately, barriers to communication were apparent. Dr. Norton noted that some of the
petitioner’s siblings had problems and that there was an unusually large number of people in the
family. She further noted that “it wasn’t a traditional family in the sense that [the petitioner’s] father
was married and had a relationship with [the petitioner’s] mother and children were born to both.”
There were also suspicions of problems in the neighborhood that could have influenced the
petitioner.

        As her investigation continued, Dr. Norton discovered that there had been a communication
problem between trial counsel and the petitioner and his family. She acknowledged that this was
evidence of counsel’s “improper skills” or “inability to recognize barriers.” She opined that trial
counsel were unable to establish trust and rapport with the petitioner’s family. She stated that neither
she nor the post-conviction defender’s investigator had any problems establishing a rapport with Ms.
Burns. Dr. Norton stated that Ms. Burns was always willing to talk with her and never refused to
discuss anything pertaining to herself, her family, or the petitioner. Dr. Norton said, however, that
she relied upon her clinical skills in interviewing Ms. Burns, in order to let Ms. Burns “set the pace”
and discuss matters in her own way. She stated that she interviewed Ms. Burns four times, gathering
new information at each meeting. During these interviews, Ms. Burns was cooperative and related
her difficulty with trial counsel. In interviewing Ms. Burns, Dr. Norton found it significant that she
discussed her own childhood and her relationships with men. Dr. Norton also found it significant
that Ms. Burns had been injured by Obra Carter. Trial counsel were not privy to this relevant
information.

        Dr. Norton related that Ms. Burns had experienced trauma “throughout her lifetime.” One
of the earliest traumatic experiences was when her sister fell into a fireplace and was badly burned.
This accident affected the dynamics of the family because their grandmother, who raised them,


                                                   22
treated the two sisters differently. Ms. Burns had an excessive amount of chores and had to balance
school work with her work in the cotton fields. At age fourteen, Ms. Burns left her grandmother’s
home and became involved with Nathaniel Burns. They subsequently had five children together; the
first, Billy, was born with severe brain damage and diagnosed with cerebral palsy. Dr. Norton
related that the presence in a home of a child with Billy’s disabilities creates a “risk factor” as to the
other children in the household. Other “risk factors” included the fact that Ms. Burns “had so many
children in quick succession” and her resultant physical problems, the fact that she was not legally
married to Nathaniel Burns, a catastrophic injury sustained by Nathaniel Burns and the impact of this
injury on his earning capacity, and the couple’s eventual separation.

         Regarding the relevance of these events that occurred prior to the petitioner’s birth to Ms.
Burns’s ability to nurture and care for the petitioner, Dr. Norton stated that Ms. Burns “endorsed a
number of the criteria for depression, for ongoing depression,” e.g., “[s]he was tired . . . often sad
. . . lonely . . . had negative thoughts a lot of the times . . . [and] was extremely self degradating
[sic].”

        Dr. Norton also interviewed Louise Carter. During their initial meeting, Obra Carter was
present and spoke “rapidly and mostly about religious topics” while Mrs. Carter “spoke very little.”
She later met alone with Mrs. Carter who described her relationship with Mr. Carter as “a very
tumultuous and chaotic and hostile relationship that she quote ‘felt [she] cannot get out of.’”

        Dr. Norton interviewed Obra Carter at his home and was immediately “taken by how small
the home was.” She was shocked as to the condition of the bathroom and kitchen. The only light
source in the bathroom was a candle. She felt that the house was “sub adequate housing for the
number of people that had lived in the home.” She observed that Mr. Carter had a police scanner,
which he kept on during the entire interview. She later learned that it was not unusual for events to
occur in the neighborhood that would bring the police. The police scanner and the neighborhood
activity brought some understanding to the children’s reports that their father would not allow them
to leave the yard. During one of the interviews, Dr. Norton learned that Mr. Carter had been married
to Zettie Thomas prior to his marriage to Louise Carter. Ms. Thomas became pregnant and her father
insisted that Mr. Carter marry her. Ms. Thomas explained that Mr. Carter went to work, came home,
changed his clothes, went out, and did not return until 2:00 or 3:00 a.m. Ms. Thomas stated that Mr.
Carter hit her without provocation and she felt “extremely lonely” and “very very isolated” during
their marriage. At some point, Ms. Thomas’ father learned that there was inadequate food in the
apartment, came to Arkansas, had “some words with Mr. Carter,” and took his daughter back home.

        Betty Douglas, a cousin of Leslie Burns, was interviewed during the course of Dr. Norton’s
investigation. The two women described each other as “extremely close, as close as sisters.” Ms.
Douglas reported that she lived in Ms. Burns’s home for several months when the petitioner was a
young child. She remarked that Obra Carter did not like her and did not like her living in Ms.
Burns’s home. Ms. Douglas described Mr. Carter as “mean” and “domineering and dominating.”
She had seen Ms. Burns “with black eyes that were so severe that her eyes were actually shut” and
had heard Mr. Carter scream at Ms. Burns, calling her “a bitch, a slut, and a whore and saying that


                                                   23
she was sleeping with other men.” Since the children were in the same room with her, Ms. Douglas
assumed they also heard this. Dr. Norton concluded that, in her professional opinion, Obra Carter
abused Louise Carter, Leslie Burns, and Zettie Thomas both physically and emotionally.

        Dr. Norton further testified that not until Obra Carter’s religious conversion did he tell any
of his children that he loved them. From her interviews with Steve Carter, Renita Burns, Robin
Burns, Sharon Burns, and Brenda Burns, Dr. Norton identified certain facts that constituted
emotional mistreatment of the children by Mr. Carter, including persistent fear of the caretaker, lack
of positive reinforcement, and physical abuse of their mother. She had not had the opportunity to
completely assess the petitioner with regard to whether his father’s treatment had an effect on his
development but felt “confident in saying that the climates in both households primarily toward the
father was that of trepidation, anxiety and fear.” She added that “witnessing or learning about severe
physical harm especially to one’s mother can cause tremendous traumatic reactions in children.” Dr.
Norton stated that children who live in this type of environment have “more trouble coming to
understanding themselves, develop problem solving skills, use language and means of talking things
through, coping mechanisms tend to be affected, relationships tend to be affected. They tend to
misperceive the actions and the communications of other people.”

         As to other risk factors involved in the petitioner’s development, Dr. Norton said that
children grow up in three domains: home, school, and community. Dr. Norton characterized the
petitioner’s home climate as overcrowded, “an overtaxed mother with limited resources,” and “a
whole bunch of stressors.” She described the petitioner’s school climate with factors including a
large amount of violence, anxiety, and fear. Finally, Dr. Norton depicted the community climate
with factors including high crime rate, violence, and police presence. Dr. Norton explained that it
is the “synergy of these three factors that really increases the risk for these children of being able to
do well in school, to be able to take in, assimilate, accommodate new information, to be able to
assess social cues and respond appropriately, to be able to engage in positive productive relationships
and a number of other spheres.”

        Dr. Norton reviewed the petitioner’s elementary and high school records, including a health
report. Dr. Norton stated that, although she was still without sufficient information to make a final
conclusion, in her opinion, the petitioner’s judgment was extremely poor and immature at the time
he committed the crimes. She added that his “coping skills were not good” and that “his ability to
engage in problem solving and project cause and effect did not appear to be good.” These
impairments were consistent with the risk factors present during the petitioner’s developmental
years.

       Dr. Norton testified that she and a colleague first began working on the petitioner’s case on
September 28, 2002. Fifty hours of work were initially approved by the court, and another fifty
hours were later approved. Dr. Norton requested funding for out-of-state travel, but her request was
denied. Co-counsel asked Dr. Norton if she would agree to work for $65 an hour, but she could not,
so work was stopped on the case.



                                                   24
        On cross-examination, Dr. Norton stated that she did not take notes because she worked with
an investigator who took notes. Dr. Norton did not bring her case file to court and said that it only
contained information provided to her by post-conviction counsel. She acknowledged that, because
her role was circumscribed in this case, she did not collect any records. She stated that she had not
interviewed all necessary persons, including a number of family members and the petitioner’s
teachers, and that her investigation was not complete at the time of the post-conviction hearing. Dr.
Norton then described her role as assisting the investigator with interviews. She denied any
discussions of her being an expert witness at the hearing until the Thursday before the hearing. She
added that she had not reviewed any records collected by post-conviction counsel as they were
received after a request for additional funds for her were denied. She understood her role in this case
was that of a consultant and said that, had she known she was going to be called to testify as an
expert, she would have prepared differently. Dr. Norton clarified her job duties by explaining that
her “primary role was to see if [she] could work with the investigator and the family because you had
indications that there were some family systems problems and some other things that were going on
that they were for one reason or another unable to articulate.” She stated that her role evolved into
that of a mitigation expert.

        The State questioned Dr. Norton about the five-month delay between the time she was
retained by post-conviction counsel and the time she first interviewed Leslie Burns. She explained
that this case was “unusual” in that there was a continuance and recalled that the investigator had
become ill. Finally, she stated there was lapse in the funding.

        Dr. Norton stated that she never reviewed the petitioner’s social history records because the
investigator had discovered that many had been destroyed “because of the new rules that records only
have to be kept for so long.” She only interviewed the petitioner once. She acknowledged that all
of the information she had regarding the petitioner was interview notes and that the witnesses
interviewed were primarily neighborhood friends of the petitioner. She said that all of these people
“liked” the petitioner, felt that “he was a good kid,” and that he “[n]ever got in trouble.” Although
Dr. Norton recognized there were limitations on the petitioner’s activities as a child, she
acknowledged he often spent the night at the homes of different neighbors, and one neighbor
provided information that the petitioner had done “all kinds of odd jobs around the neighborhood.”
Dr. Norton agreed that none of the initial interviews conducted in 1999 and 2000 illustrated an
abusive home life and that the only negative recurrent theme in these interviews was the people that
the petitioner “tended to hang out with.”

        A statement from Kay Carter, one of the petitioner’s siblings, provided that “[the petitioner’s]
best quality was dealing with family members. His worst quality was friends he was hanging around
with.” Family members also said that, when the petitioner became involved with the rap band, he
stopped attending church. While Dr. Norton acknowledged these statements, she explained that the
petitioner, being the only male in his household, began spending time in his father’s neighborhood
with his half-brothers. She explained that this neighborhood was “a rougher neck of the woods” and
that the petitioner was “more of a follower.” Dr. Norton acknowledged that the neighborhood in
which the petitioner was raised had changed over the years.


                                                  25
        Dr. Norton acknowledged that the petitioner’s father had stated that the petitioner “was very
smart, that he could fix ceiling fans and plumbing. He also said he was an artist.” She said that
Steve Carter was the “most explicit” witness who painted a negative image of his home life with
Obra Carter. She agreed that “the consensus of all the statements was that [the petitioner] was a nice
kid. Took care of his family. Was good to his friends. Was good in school. And what happened
on the day of the killing was completely out of character for him.” She commented that the
petitioner “seemed to be a child who minded what he was told” and “demonstrated a lot of
kindness.”

        Dr. Norton related that, after interviewing the petitioner, she had “concerns that [she] felt
were out of [her] purview and in an abundance of caution [she] wanted to convey to the lawyers that
it might be a good idea to have him evaluated by a medical doctor.” One of her concerns was “[h]is
speech was a little bit pressured.” She explained that he spoke quickly, which was inconsistent with
the gravity of the situation, and that his “religious faith . . . seemed to exceed again the gravity of the
situation.” Another concern was that the petitioner did not appear to be depressed about his
situation. She felt that “somebody who could do a more thorough mental status exam should
probably take a look at [the petitioner].” In this regard, Dr. Norton acknowledged that the petitioner
had been examined by a psychologist who concluded there were no signs of “any overt
psychopathology” and that the Department of Correction also had examined the petitioner as part
of his classification process and found no evidence of mental illness.

        Dr. Norton stated that she never talked to the petitioner’s trial attorneys regarding their
relationship with the petitioner or his mother. She said that the petitioner’s mother did her best to
raise the petitioner and instill in him good values. She agreed that, prior to the commission of the
crimes, “[t]here may not have been anything obvious to suggest that . . . [the petitioner] was
maladjusted.” She further agreed that the individuals interviewed believed that the “reason he got
in trouble was he was a follower and got with the wrong group.”

        On redirect, Dr. Norton explained that the initial information gathered “seemed to be
inconsistent” and that there was a “disconnect” between the crime and the petitioner’s personality.
An important piece in solving this puzzle was the extreme complexity of the petitioner’s family
system. She added that all of the positive aspects of the petitioner’s life also constituted mitigation
evidence as “a sharp contrast between that kind of behavior and subsequent involvement in an event
as hostile as this.”

        Dr. George Washington Woods, Jr., a physician specializing in psychiatry, testified that he
was contacted by the post-conviction defense team to evaluate the petitioner. Dr. Woods stated that
a “neuropsychiatrist really focuses on the relationship between the brain and behavior to a much
larger extent perhaps than the average clinical psychiatrist.” While he acknowledged that he was not
a neuropsychologist, Dr. Woods stated that he “certainly underst[oo]d neuropsychological testing
and the uses and indications for neuropsychological testing.” He worked with Dr. Kertay, a clinical
psychologist; Dr. Pamela Auble, a neuropsychologist; and Dr. Norton, a mitigation specialist.



                                                    26
           Dr. Kertay completed a psychological evaluation of the petitioner that was performed over
three days, and Dr. Woods consulted with him regarding the report. Dr. Woods testified that he
utilized Dr. Kertay’s evaluation to determine any indication of malingering, which he defined as “the
production of symptoms in order to either exaggerate or develop a psychiatric or physical illness,”
and to “look at the battery” of tests utilized to reach the conclusion. Dr. Woods explained that
neuropsychological testing is different from psychological testing in that “[p]sychological testing is
the MMPI, the Rorschach, which really looks at personality,” while “[n]europsychological testing
. . . is really the gold standard.” He explained that “neuropsychological testing done appropriately
is the best that we have at this date to look at how the brain functions.”

        Dr. Woods said that the petitioner’s testing showed that he “worked on hard on the test” and
put forth “good effort.” Dr. Woods said testing results reveal “islands of strengths and islands of
weakness,” and the petitioner’s strengths were his average IQ, although his academic expertise was
a slight bit below average. Dr. Kertay’s report indicated that the petitioner demonstrated “a
defensive denial that could contribute to difficulty understanding the implications of his
circumstances and behavior.” The petitioner also reported “strong unusual religious experience and
visions that are not experienced by most people and that are accompanied by a sense of joy and peace
out of keeping with his environment.” Dr. Woods also stated that the tests revealed an “elevated
score on the bizarre mentations scale of the MMPI 2 which suggests that his unusual thoughts and
perceptions border on the psychotic being at the least highly id[i]osyncratic.” Dr. Woods related that
the petitioner’s “unusual religious experience, while a genuine expression of his beliefs, are also
defensive in nature and serve at least in part to shield him from difficult feelings.” Dr. Woods agreed
with Dr. Kertay’s conclusion that the petitioner “has a tendency to deny pathology. To deny pain.
To present the world in the most positive light.” He explained that did not mean the petitioner is
psychotic or has a psychiatric disorder. Dr. Kertay’s evaluation also revealed that the petitioner had
difficulty “processing new information quickly potentially delaying his ability to comprehend his
circumstance despite quote knowing better unquote.” Dr. Woods explained the relevance of this fact
to the petitioner’s case as the petitioner “fails to grasp the implications of his behavior when he is
under stress and is required to quickly understand a complex situation.”

        Dr. Woods testified that he met with the petitioner in jail in late March 2003 and described
the petitioner as “courteous to a fault” and “interested.” Dr. Woods’s main concern was that the
petitioner “did not seem to grasp the gravity of the situation that he was in although he understood
it.” In this regard, Dr. Woods stated that the petitioner was competent in terms of understanding
what had occurred, the roles of the various court officers, and the charges he was facing.
Notwithstanding, he opined that the petitioner denied the seriousness of his circumstances and the
various interventions that could have been made.

        Dr. Woods stated that prior to interviewing the petitioner he had reviewed Dr. Kertay’s
report, the records documenting the births of Leslie Burns’s children, “some school records,” and
the memoranda of interviews with family members and friends. Based on this information and his
two-day interview of the petitioner, Dr. Woods was of the opinion that certain issues needed further
evaluation.


                                                  27
         Dr. Woods said that further psychological testing was performed by Dr. Pamela Auble. This
additional testing was necessary, according to Dr. Woods, to determine whether the petitioner’s
behaviors were “symptoms.” One particular test performed was the Dallas Kaplan, a test of
“executive functioning.” Dr. Woods explained the different parts of the brain and their functions.
He stated that the frontal lobes, also referred to as “the cap of the brain,” develop over time and are
“the part of the brain that allow people to acquire what’s called executive functioning, the ability to
weigh and deliberate, the ability to sequence, the ability to conceptualize, the ability to understand
that all these trees are a forest.” He further explained that the “frontal lobe also controls the ability
of people to understand emotional input called prosody.” Dr. Woods found nothing wrong with the
petitioner’s temporal or occipital lobes but was concerned about his frontal lobes because of “this
denial, this kind of inability to sequence . . . to both understand the gravity of the situation.”

         Dr. Woods said that Dr. Auble noted that “there was a tendency [of the petitioner] to respond
quickly to superficial aspects of situations, a style that can lead to errors.” He also observed that the
Wechsler memory scale test, given to the petitioner by Dr. Kertay, indicated that the petitioner’s
“psychological profile is consistent with someone who is a quote follower unquote rather than a
leader.” Dr. Woods confirmed that the petitioner was “generally friendly,” “eager[] to please,”
“helpful,” and had “trouble understanding that others around him are not as well intentioned as he
may be.” Testing conducted to reveal the petitioner’s learning style indicated that he did not retain
much information the first time it was presented; he scored in the twenty-first percentile. Repeated
exposure to the information did increase the amount retained by the petitioner; he scored in the
thirty-ninth percentile. Dr. Woods stated that these scores were consistent with someone who fails
to grasp the important information when it is presented quickly and for the first time. Dr. Woods
opined that the test results consistently indicated that the petitioner was “someone that moves so
quickly that they often don’t wait and deliberate. We’re talking about someone that doesn’t gather
all the information before they make decisions.”

        As the evaluation proceeded further, Dr. Woods realized the impact that the petitioner’s
environment had on him, specifically, the relationship with his father and his father’s violent
tendencies. Dr. Woods also noted the importance of investigating any genetic components to one’s
psychological well-being. In developing a genetic link, a genogram is often used. Dr. Woods
explained that a “genogram is a document that identifies generations of family members and
identifies physical problems, medical problems, psychiatric disorders so that you can look at it and
develop some understanding of whether there are genetic as well as social components to the
person’s life that you’re looking at.” Although the genogram was not actually completed in the
petitioner’s case, from what was finished, Dr. Woods stated there were indications that he would
classify as behaviors rather than symptoms. Dr. Woods noted that he had “real questions about
mood disorders in this family” as there are “real questions about genetically transmitted mood
disorders like bipolar disorders or depression.” He explained that the petitioner’s poor problem-
solving skills were moved from a behavior to a symptom based upon the results of the
neuropsychological testing.

        Dr. Woods also recognized that “a parent that suffers from trauma has no choice but to


                                                   28
incorporate that symptomotology into their own parenting.” Although he did not doubt Ms. Burns’s
love for her children, he stated that the “tragedy [was] how much she could give in so many ways
and yet in other ways how little she had available.” The stress encountered from Ms. Burns’s
adolescence and having five children in quick succession did not, in Dr. Woods’s opinion, go away.
He stated that, although this trauma may not have impacted her day-to-day life, it affected the way
she entered into other relationships. Dr. Woods related that the overall family structure, the number
of children, the size of the house, the number of people in the house, and the location of the house
could have played a role in determining the effects of that environment on the petitioner. Dr. Woods
explained:

       [The petitioner] has impairments in being able to weigh and deliberate. He has
       impairments in coping skills. He has impairments in being able to size up situations
       appropriately. And he has significant denial. I also know that his family
       constellation is a very very difficult one that had intermittent violence which as I
       mentioned I think is really the most disorganizing and disruptive. The memorandum
       of interviews . . . certainly force me to include the problems in the environment in
       why [the petitioner] has these symptoms because the symptoms are clear. . . . And
       certainly the chaos in the family as a function of this kind of multiple duality is
       problematic.

Because of the incompleteness of the investigation, Dr. Woods could only state that symptoms were
present; he was not able to determine how they got there.

        Questioned about the role the petitioner’s symptoms, i.e., “poor coping skills, impaired
judgment,” played in the offenses in this case, Dr. Woods responded that the history of the petitioner
was a complete anomaly of the person convicted of the offenses. The part that was consistent was
the petitioner’s desire to do something for a friend. Dr. Woods noted that the petitioner’s flee to
Chicago was related to his “impaired judgment, poor coping skills.” Another issue was the
petitioner’s hair length and his refusal to cut it prior to trial. Dr. Woods stated this was
overwhelming evidence of the petitioner’s “lack of understanding of the quality of the circumstances
that he was facing.” Dr. Woods could not say with the same certainty whether the petitioner’s
“symptoms” impaired his ability to accept or reject the various plea offers. Dr. Woods said the
petitioner asserted that the intricacies of his situation were never explained to him. In other words,
the petitioner, who maintained that he was not the shooter, did not understand his legal standing with
regard to the principle of felony murder. As the distinctions between the petitioner’s legal
responsibility and moral responsibility were not explained to the petitioner or his family, Dr. Woods
was unable to determine whether the petitioner’s rejection of the life sentence was based upon the
pathological symptoms or because his attorneys allegedly failed to inform him of the law.

        On cross-examination, Dr. Woods stated he did not believe that the petitioner’s “religious
fervor” began contemporaneously with his incarceration. Rather, Dr. Woods stated that there was
evidence that the petitioner “ha[d] been extraordinarily fervent in his religion for many years prior
to the incarceration,” although he conceded that it may have taken “on a greater energy” after his


                                                 29
arrest. Dr. Woods agreed that being on death row, in itself, is a traumatic situation.

        In response to questioning by the court, Dr. Woods opined that, had the petitioner been
advised of the legal implications of the felony murder rule and yet continued to reject plea offers,
this would have evidenced “poor verbal memory and a poor understanding of things that are taught
to him without repetitive trials.” Dr. Woods said that, if the petitioner had been repeatedly advised
of the felony murder rule, then he would have been able to understand it eventually.

                                            ANALYSIS

                                      I. Standard of Review

        In order to obtain post-conviction relief, the petitioner bears the burden of proving the
allegations by clear and convincing evidence, see Tenn. Code Ann. § 40-30-110(f) (2003), meaning
that there is no serious or substantial doubt about the accuracy of the conclusions drawn from the
evidence. Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998). On appeal, the findings
of fact made by the post-conviction court are conclusive and will not be disturbed unless the
evidence contained in the record preponderates against them. Brooks v. State, 756 S.W.2d 288, 289
(Tenn. Crim. App. 1988). The burden is on the petitioner to show that the evidence preponderated
against those findings. Clenny v. State, 576 S.W.2d 12, 14 (Tenn. Crim. App. 1978). The credibility
of the witnesses and the weight and value to be afforded their testimony are questions to be resolved
by the post-conviction court. Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App. 1997).

         When, however, the claim is based on the ineffective assistance of counsel, the findings of
fact are reviewed under a de novo standard, accompanied with a presumption that those findings are
correct unless the preponderance of the evidence is otherwise. See Fields v. State, 40 S.W.3d 450,
458 (Tenn. 2001) (citations omitted). In clarifying the standard, our supreme court explained that
the standard for reviewing the factual findings of a trial court has always been in accordance with
the requirements of the Tennessee Rules of Appellate Procedure, specifically Rule 13(d). See Fields,
40 S.W.3d at 456.

        On appeal, the petitioner argues that this court must “review the entire record de novo,”
asserting that “[n]o rational jurist could find that the post-conviction court made even a good faith
attempt to make objective findings of fact.” While we disagree with certain of the post-conviction
court’s conclusions, as we will explain, we likewise disagree with the petitioner’s argument that we
may utilize other than the standard of review set out by our supreme court in Fields.

        Since the petitioner on appeal argues that he was denied his basic constitutional rights by the
conduct of the hearing, we first will set out the chronology of this matter. The original petition was
filed on August 19, 1999, and the post-conviction defender’s office was notified to appear in court
on September 24, 1999. Because of counsel’s illness, official appointment was delayed until
November 4, 1999. An amended petition was to be filed on December 6, 1999. Continuances were
granted and the amended petition was filed on February 9, 2000. The matter was scheduled for an


                                                  30
evidentiary hearing on June 19, 2000. Post-conviction counsel requested a continuance and the
matter was reset for October 9, 2000. A second amended petition was filed on September 21, 2000;
and, six days later, post-conviction counsel asked both for a second continuance and to have the
district attorney’s office recused, both of which were denied. In response, the district attorney then
sought to have the post-conviction defender’s office removed. This latter motion was granted,
appealed, and ultimately reversed. The post-conviction hearing was then scheduled for April 2002.
A continuance was requested by post-conviction counsel; and the hearing was moved to November
18, 2002. In October 2002, both parties moved to continue the case until March 31, 2003. On
March 7, 2003, post-conviction counsel requested a fourth continuance, which was denied; and the
hearing commenced on March 31, 2003. The first hearing lasted one week and was continued until
August 4, 2003, to allow the petitioner’s experts to complete their work and testify. A fifth
continuance was requested by post-conviction counsel on July 25, 2003, citing an outstanding
request for additional funds for their experts. This request for additional funds was denied by the
Tennessee Supreme Court. The hearing then resumed on August 4, consumed another full week,
and was continued to September 5, 2003, for the testimony of one witness, as well as for closing
arguments. On September 5, 2003, post-conviction counsel sought to file a third amended petition,
which the court refused to consider because it was untimely. At the conclusion of the hearing on
September 5, 2003, the post-conviction court took the matter under advisement and subsequently
entered an order denying the petition on February 20, 2004.

       We now will consider the issues raised by the petitioner.

                      A. Finding that the Petitioner Failed to Present
                    Mental Health Evidence at the Post-Conviction Hearing

         The petitioner argues that the evidence preponderates against the post-conviction court’s
conclusion that he failed to present mental health evidence and evidence from a court-authorized
psychological evaluation. In support of his claim, he asserts that Dr. Woods, a neuropsychiatrist,
testified regarding mental health issues. Apparently, this issue was presented to the post-conviction
court at the evidentiary hearing as a claim of ineffective counsel, which the court described as the
“[p]etitioner next complains about trial counsel’s failure to present ballistics, tool mark and
pathology experts. Further petitioner alleges a failure to present proof of petitioner’s mental health
and functioning.”

        In its findings of fact, the post-conviction court found that the petitioner had not presented
at the evidentiary hearing, inter alia, a psychologist and, thus, had failed to show trial counsel were
ineffective in not calling such a witness at the trial:

       Petitioner was approved funds by this court to employ and utilize a Firearm
       examiner, Forensic Pathologist and a Pyschologist[.] No proof was presented from
       any such expert at the evidentiary hearing. The burden of proof is on the petitioner
       to show that trial counsel’s failure to utilize such witnesses affected the verdict of the
       jury in the trial of this cause. Petitioner put on no proof regarding such experts[,]


                                                  31
       therefore this issue has no merit.

To the petitioner’s argument that these findings are not supported by the evidence at the post-
conviction hearing, the State responds that the post-conviction court is “technically correct,” because
neither Dr. Auble nor Dr. Kertay testified at the post-conviction hearing and, further, the court’s
findings do not show that the court did not consider the reports of Drs. Auble and Kertay in
reviewing the proof. In his testimony at the hearing, Dr. Woods said that he worked with Dr. Auble,
a neuropsychologist, and Dr. Kertay, a clinical psychologist, and relied on their reports and
evaluations. Accordingly, we conclude that the evidence does not support the post-conviction
court’s findings that the petitioner presented no proof as to psychological experts. Dr. Woods, “a
physician specializing in psychiatry,” testified at the hearing and said he had utilized a team
approach, which included Dr. Norton, a mitigation specialist, and Drs. Kertay and Auble. Thus, as
to the petitioner’s challenge to the finding of the post-conviction court that he did not present
psychological proof at the hearing, we conclude that the court erred in this determination. The
petitioner ties this issue to his claim that trial counsel was ineffective, and we will apply our
determination on this issue to that question.

               B. Finding that Trial Counsel Filed Numerous Pretrial Motions

         On appeal, the petitioner argues that “[t]he evidence preponderates against the finding that
trial counsel had filed numerous pretrial motions.” Apparently, at the post-conviction hearing, a part
of the claim of ineffective of counsel was that trial counsel had made errors in the motions that were
filed and that the motions, considered together, were inadequate for a capital case.

       The post-conviction court found to be without merit the ineffective counsel claims based
upon the alleged inadequacy of these pretrial motions, concluding both that the petitioner had failed
to identify any specific motion which should have been filed as well as show that the alleged
inadequate motions affected the outcome of the trial:

                The next area presented by petitioner is the issue of pre-trial motions. He
       alleges counsel failed to file any motions pretrial. Trial counsel testified that
       previous counsel had filed numerous motions, which were adopted by them. No
       proof was presented at this hearing about any specific motion, which should have
       been filed or litigated, and how it would have changed the verdict. Trial counsel
       testified they had the entire police file and had open file discovery from the State.
       This issue has [no] merit.

               The [p]etitioner alleges failure to file a motion to dismiss for failure to
       maintain the integrity of forensic evidence. However, post conviction counsel
       presented no proof that in fact there was a failure to maintain the integrity of forensic
       evidence or that it impacted or affected the verdict rendered. It does not appear that
       the forensic evidence played a role in the verdict of the jury in this court’s opinion.
       This issue has no merit.


                                                  32
                ....

                Petitioner alleges failure of trial counsel to file a motion for Bill of
        Particulars. Petitioner has failed to show what if any information the State had which
        was unknown to the defense. Trial counsel testified they had the entire State’s file
        including the statements of all witnesses. No proof has been presented that this
        failure affected the verdict of the jury. This issue has no merit.

        In the “Argument” section of his appellate brief setting out this issue, the petitioner makes
no references to the transcript of the post-conviction hearing showing that trial counsel, or any other
witnesses, were questioned about the adequacy of the pretrial motions filed on behalf of the
petitioner. Instead, as we understand the argument, the petitioner asks this court to find that his trial
counsel filed “a number of form motions but no serious challenge to the death penalty,” that “key
motions were abandoned,” and that “[t]he motion for expert services was not pursued and the denial
of the motion for individual voir dire was not appealed.” The petitioner does not suggest what
standard we use in ascertaining whether the motions filed were, in fact, “numerous,” or what further
action, if any, is to be considered if we conclude the pretrial motions were other than numerous.

        The post-conviction court reviewed the pretrial motions, which are contained within the
record on appeal, and found them to be “numerous.” The record supports this finding. We note that
the post-conviction court further found that “[n]o proof was presented at this hearing about any
specific motion, which should have been filed or litigated, and how it would have changed the
verdict.” The petitioner does not respond to this determination, and we conclude that the record
supports as well this conclusion of the post-conviction court.

        The petitioner concludes this section by asking this court to find, apparently as the result of
the alleged insufficient motions, that trial counsel were ineffective:

                No court can take seriously a finding that trial counsel’s motion practice was
        adequate in a capital case in which the only challenge to the constitutionality of the
        death penalty is adopting a form motion challenging a repealed statute. Yet that is
        precisely the finding of the court below.

        In sum, what the petitioner appears to seek on appeal is our determination that the motions
filed were not “numerous,” without providing guidance as to what this constitutes and, then, to find
that counsel were ineffective for not filing “numerous” and “particularized” motions. The petitioner
cites no references to the testimony of trial counsel at the evidentiary hearing that they were
questioned about the motions or any legal authorities supporting his claim that we can make findings
of ineffective assistance of counsel solely on an examination of the motions themselves or what
standards are to be applied in making such a determination. Accordingly, we conclude that this issue
is without merit.




                                                   33
                      C. Inadequate Cross-Examination of Eric Thomas

       The petitioner’s brief explains this claim:

               The evidence concerning the failure to effectively cross-examine Eric Thomas
       consisted of trial counsel’s failure to use the transcript of Thomas’ testimony in
       Derrick Garrin’s trial. The effectiveness of such cross-examination speaks for itself.
       Trial counsel did use Thomas’ statement to the police which named Carlito Adams
       as the person who shot him. However, by failing to also show that in a separate trial
       he identified Derrick Garrin as the shooter and person who took his money, counsel
       bypassed an opportunity which would have demonstrated a pattern to show that
       Thomas would simply identify whomever he wanted to get convicted at the moment.

       As to this issue, the post-conviction court concluded that the petitioner failed to show that
he was prejudiced by the alleged ineffective cross-examination of Eric Thomas:

               Petitioner . . . attacks the ineffective cross-examination of Eric Thomas.
       Since there were some apparent in[]consistencies in the testimony of Mr. Thomas,
       this Court would have liked to have heard from Mr. Thomas. However, [there] was
       no proof presented as to Mr. Thomas and what his testimony would have been if he
       had been thoroughly cross-examined. Therefore, this Court is left to speculate.
       Apparently, he had previously picked the petitioner out of a line-up as one of the
       people who shot him. In the Garrin trial he described Garrin as one of the people
       who shot him. He testified he was shot twice by this person and then someone else
       came up and shot him again. In petitioner’s trial he testified that he identified the
       petitioner’s photograph in a line-up and that petitioner took his money and shot him.
       He was not questioned by the State during petitioner’s trial about Garrin, his
       description or if he shot him too. Mr. Thomas picked out petitioner’s photograph
       two days after the shooting. Although the line up photograph was not presented to
       this Court . . . the Court will assume that petitioner’s hair was shorter in the
       photograph than it was during the trial, and still the witness picked out petitioner.
       Again this Court is left t[o] speculate as to an explanation for Mr. Thomas’s
       identification and testimony about petitioner’s role. . . . Although this court can see
       some areas where Mr. Thomas could have been cross-examined, there has been an
       explanation given by trial counsel with regard to those areas and petitioner has failed
       to present any proof to the contrary. Without a showing as to what Mr. Thomas’s
       testimony would have been under more thorough cross-examination[,] this court
       cannot conclude that such cross-examination would have changed the outcome of the
       trial.

        As to this claim, the post-conviction court determined that, without seeing the petitioner’s
theories of effective cross-examination tested on Mr. Thomas, the court could not conclude that
questioning him in the fashion the petitioner argues should have occurred would have changed the


                                                 34
outcome of the trial. We agree with this conclusion. Likewise, as to the claim that the State
proceeded on different theories in the prosecution, we conclude, as did the post-conviction court, that
the petitioner has failed to establish that this occurred.

     D. Finding that There was no Proof Presented that Kevin Shaw had a Jheri Curl
              or that the Petitioner was not Wearing the Black Trench Coat

        The petitioner argues that “[t]he post-conviction court’s findings that no proof was presented
that Kevin Shaw had a jheri curt or that [the petitioner] was not wearing the black trench coat is not
supported by the evidence.” The petitioner does not make a reference to where precisely in the
twenty-six-page post-conviction order these findings were made, and we will set out the two closest
rulings we can locate to the petitioner’s depiction. First, the post-conviction court found the
petitioner failed to show that trial counsel were ineffective in their dealing with the petitioner’s
hairstyle, especially in view of his refusal to cooperate with trial counsel:

               The Petitioner complains that counsel did not explore the issue about his hair
       length. Although there was proof presented during this hearing about the length of
       the [petitioner’s] hair, there was no proof presented that the petitioner gave any of
       those names to defense counsel during pre-trial preparation. Apparently, the only
       photograph available looked like the petitioner’s mug shot . . . . Further the
       petitioner had at the time of trial a jheri curl hairstyle that matched the description
       given by some witnesses. The petitioner refused to cooperate with his attorney’s
       advice to cut his hair resulting in the bolstered in court identification of an
       eyewitness. This court feels that the petitioner chose to ignore the advice of his
       attorneys and failed to cooperate with them in preparing the case by failing to give
       them names of people who could testify ab[o]ut his hair. This court does not feel that
       the attorneys should be held ineffective because the petitioner failed to follow their
       advice or cooperate with them.

        Additionally, the court recounted the substantial proof against the petitioner as well as the
lack of proof that Kevin Shaw had a jheri curl and noted that the petitioner had insisted on wearing
his hair in the jheri curl style at the time of trial:

                Petitioner again raises the issue about the length of his hair. This court has
       reviewed the trial transcript, the portions of other trial transcripts, witness and
       codefendant statements. The petitioner was present on the scene and he was
       described as wearing a long black trench coat. No one else on the scene, to the best
       of this court’s recollection, was so dressed. Mr. Thomas picked out the petitioner’s
       photograph even with short hair. Ms. Jones identified the petitioner by face and by
       the long black trench coat he was wearing. She also described his hair as a [j]heri
       curl. Trial counsel knew pre-trial that Thomas had identified Petitioner’s picture and
       they testified that their picture of [the petitioner] looked very similar to the one in the
       line-up. It appears to the court that Ms. Jones, who testified later, had not made


                                                   35
       identification prior to trial. At trial she made an in court identification on cross-
       examination of the petitioner which appears to have been fully unexpected by the
       State or the defense. The petitioner had admitted being present on the scene, with a
       gun, and firing some. Thomas had identified him even with short hair. Up until that
       point this court is not sure that there was an issue about the length of petitioner’s hair.
       Only when Ms. Jones described petitioner as the person with the black trench coat
       and jheri curl and the person she identified in court with a jheri curl, did his hair
       length become an issue. Again, this court is asked to speculate as to who else on the
       scene had a jheri curl. Petitioner implies Kevin Shaw but offered no proof by
       witness, photograph or otherwise that Shaw was the person with a jheri curl. This
       court can only speculate as to what might have occurred during this testimony if
       petitioner had cut his hair as requested by his attorneys prior to trial. However, this
       court is not allowed to speculate as to what impact any of this would have had on the
       jury. No proof has been offered by petitioner other than that he had short hair at the
       time of the crime. No proof has been presented that he was not the person in the
       black trench coat. Petitioner has failed to carry his burden of proof as to this issue
       and it therefore has no merits.

       As to this issue, the petitioner asserts:

                Rodney Weatherspoon testified that Kevin Shaw commonly wore baggy pants
       and sometimes wore a trench coat. He stated that such dress was typical of the
       Memphis rap band members. To the contrary, he stated that [the petitioner] and the
       West Memphis group wore t-shirts, Levi’s and tennis shoes. . . . Kevin Whitaker
       testified that Kevin Shaw often wore a trench coat. . . . In addition, there was ample
       proof that demonstrated that Kevin Shaw approached the car with Carlito Adams and
       proof that connects that individual with the descriptions of wearing a trench coat and
       having a jheri curl. (See Statement of the Facts, supra, pp. 4-13).

Although the basis for this argument appears to be the petitioner’s claims, otherwise presented in his
brief, that he was wearing his hair short and not wearing a black trench coat at the time of the
offenses, we are not certain that this is the case. Because of these deficiencies, as well as the fact
that the petitioner has failed to direct us to the exact findings he is contesting so that we can review
them, we conclude, pursuant to Tennessee Rule of Appellate Procedure 27(a)(7), that this claim is
waived.

                     II. Denial of Due Process at Post-Conviction Hearing

        The petitioner contends that he was not afforded a full and fair hearing on his petition for
post-conviction relief, saying that the denial of sufficient funds for expert witnesses and the alleged
bias of the post-conviction court prevented his effectively presenting his claims and denied him the
opportunity of presenting such evidence to a neutral and detached court, thus violating his right to
due process of law. We will address the petitioner’s claims.


                                                   36
                         A. Denial of Funds to Complete Social History

       As to this issue, the petitioner argues that he was not provided with sufficient funds to obtain
necessary services of expert witnesses:

                Given the burdens placed on a post-conviction petitioner pursuant to Tenn.
       Code Ann. § 40-30-201, et. seq. and Tenn. Sup. Ct. R. 28, this denial of the basic
       services necessary to demonstrate the prejudice that resulted from trial counsel’s
       failure to conduct an investigation into mitigation issues or utilize expert services to
       develop mitigation themes functionally denied [the petitioner] the “opportunity to
       present proof and argument.”

        We will set out the background of this claim. After the filing of his petition for post-
conviction relief, the petitioner, through counsel, requested the services of Dr. Lee Norton, a
mitigation specialist with specific expertise in working with trauma victims. Upon the initial
request, the post-conviction court authorized payment for fifty hours of work by Dr. Norton. A
second request was made and the post-conviction court granted the petitioner a total of $5,000 for
fifty hours of work at $100 per hour performed by Dr. Norton. The post-conviction court also
granted travel expenses in the amount of $595. Although the Chief Justice approved the $5,000 for
fifty hours of work, he denied the request for travel expenses. A third request for funds was made
several months later for an additional 150 hours of services to be performed by Dr. Norton. The
post-conviction court granted funds in the amount of $15,000 for 150 hours of work and granted
$2,524, plus reasonable and necessary expenses, for the travel expenses of Dr. Norton. Upon review,
the Chief Justice denied this payment, authorizing, instead, $4,875 for seventy-five hours of work
at an hourly rate of $65 per hour for Dr. Norton’s services plus reasonable expenses not to include
out-of-state travel. The petitioner then sought review of the Chief Justice’s denial pursuant to
Tennessee Supreme Court Rule 13, § 6(b), and the court, with the Chief Justice not participating,
found the petition without merit. Dr. Norton then refused to work for the $65 per hour fee allowed
by the Chief Justice.

          During the post-conviction evidentiary hearing, Dr. Norton testified that she did not
complete her work. Dr. Woods stated that he was unable to complete his evaluation due to the
“incompleteness” of the investigation. The petitioner contends that the denial of funds resulted in
his inability to present proof to establish he was prejudiced by counsel’s failure to conduct an
investigation into mitigation issues or utilize expert services to develop mitigation themes. Thus,
he argues that he was denied his right to a full and fair hearing.

       We disagree with the petitioner’s claim that he was denied sufficient funds for the
preparation of proof at the evidentiary hearing. He was granted $5,000 for fifty hours of Dr.
Norton’s services, at $100 per hour. The post-conviction court then granted an additional $15,000
for 150 hours of Dr. Norton’s services at $100 per hour. However, the Chief Justice reduced the
amount of these additional funds to $4,875 for seventy-five hours, at $65 per hour, a rate which Dr.
Norton found unacceptable. Thus, the “court” did not deny the petitioner funds for expert services.


                                                  37
Rather, Dr. Norton refused to work for the hourly rate which had been authorized. The petitioner
has failed to establish that he could not employ another mitigation specialist at the $65 hourly rate.
We will not assign constitutional error to a “court” when funds were provided but rejected by the one
expert selected. Thus, the petitioner has failed to establish that the “court’s” denial of funds for Dr.
Norton denied him a full and fair hearing.

        Moreover, Dr. Norton testified that the scope of her contract with the petitioner’s counsel was
limited to her assistance in conducting interviews, although she did perform some functions of the
traditional mitigation specialist. She considered herself a “consultant” in this case. Dr. Norton
acknowledged she was surprised at being subpoenaed to testify as an expert and, had she been aware
this would occur, she would have prepared differently. With regard to Dr. Woods’s evaluation, he
clarified that when he referred to the investigation as “incomplete,” he meant it was incomplete with
regard to the way that “these things unfold” rather than incomplete due to a “lack of thoroughness.”
As such, there is no evidence to support a conclusion that Dr. Woods’s opinion would have been
different had Dr. Norton completed her interviewing process. This issue is without merit.

               B. Post-Conviction Court Exhibited Bias Toward the Petitioner

         The petitioner complains that rulings and statements made by the post-conviction court
demonstrated the bias of the court and its inability to consider and give effect to mitigation evidence,
arguing that the court’s actions and comments during the evidentiary hearing exhibited hostility to
the concept of mitigation. Thus, according to this argument, the post-conviction court denied him
a “full and fair hearing.” We will examine the petitioner’s specific claims in this regard.

                         1. Evidence that Obra Carter was Mentally Ill

       In his brief, the petitioner explains this claim:

               During the post-conviction hearing, evidence was presented from several
       witnesses regarding [the petitioner’s] father and his erratic mood swings and his
       agitated and violent demeanor. During Louise Carter’s testimony, post-conviction
       counsel attempted to introduce testimony regarding Mr. Carter’s sleep habits,
       specifically that he required very little sleep, as a means of demonstrating that Mr.
       Carter had symptoms of mental illness. The state objected, and the court sustained
       the objection.

       Because of the nature of these claims, we will set out this entire interchange as to Obra
Carter’s alleged mental illness. Louise Carter was questioned as to Mr. Carter’s going out at night:

       Q.      And did this ever stop or did this continue on?

       A.     It would stop, you know, for a minute and then he’d go back out there. You
       know, he might stay at home, . . . maybe two nights or three nights and then he’d go


                                                  38
back out on the weekend or whatever.

Q.     And when he would be out how long would he stay out?

       [THE STATE]: Your Honor, I’m going to object to this. It seems
       like it’s getting not really relevant. We’re not dealing with caregivers
       of the [petitioner].

       THE COURT: I’ll have to agree. I’m going to sustain the objection.

       [POST-CONVICTION COUNSEL]: Well, Your Honor, if I may be
       heard. This goes to show – I’m getting ready to develop a pattern of
       Mr. Carter staying out late and not sleeping very often. My mental
       health experts have advised me that Mr. Carter’s sleeping habits is
       [sic] very relevant to their determination of possible symptomatic
       problems of mental illness in Mr. Carter. And I believe that they will
       discuss that when they testify. Sleeping patterns are symptoms –

       THE COURT: Well –

       [POST-CONVICTION COUNSEL]: Mr. Carter did not require a lot
       of sleep.

       THE COURT: Okay. Neither do I. And I don’t know that I have any
       mental health problems, but that’s another question all together. Mr.
       Carter’s mental health issues, what impact is that going to have on
       [the petitioner]?

       [POST-CONVICTION COUNSEL]: Well, Your Honor, obviously
       the experts are the ones who need to address this. It is my
       understanding that a lot of mental illnesses have a genetic component.

       THE COURT: Is there any proof? Do your experts have any proof?
       Because up to this point I have heard nothing nor have I seen anything
       in the record that indicates [the petitioner] has any mental health
       problems.

       [POST-CONVICTION COUNSEL]: Well, Your Honor, I do not
       have any indication that [the petitioner] suffers from the same mental
       illness if Mr. Carter does indeed suffer and I do not think that they
       will be able to go as far as to diagnose Mr. Carter with a mental
       illness. They will be able to discuss behavioral symptoms that Mr.
       Carter exhibits and a lot of those deal with the way that Mr. Carter


                                         39
treated [the petitioner] on occasion. And we are going to be exploring
that in depth today during testimony.

[THE STATE]: Your Honor, I object. I think this is getting
absolutely ridiculous. Here’s a person who by all accounts says he
doesn’t have a mental illness. Nobody says that [the petitioner] has
a mental illness. The testimony yesterday was that Mr. Carter had
very little impact with [the petitioner]. And apparently Mr. Carter has
never been diagnosed with a mental illness and we’re going to
extrapolate behavior based on whether or not he sleeps a lot at night
and somehow put that on to [the petitioner]. I mean this is the kind of
stuff that just gets absolutely beyond the pale of reason. I mean we’re
at the point now where we’re just kind of grasping at straws. And I
think the Court has to look at it from the standpoint of reason and is
this reasonable testimony, is it relevant testimony, and what we’re
trying to do now is bootstrap a bunch of stuff without really any proof.

THE COURT: Well, that’s my concern to be honest with you because
that was one of the things I was really interested in yesterday. And we
paid particular attention to and I think we inquired of Mrs. Burns the
lack of contact between Obra Carter and [the petitioner], the very
minimal contact between the two. And I can see some relevance if
you were going to show from a genetic standpoint that Obra Carter
has some mental illness and we can show that [the petitioner] has a
mental illness and you can connect the two and as a result his actions
were such. But to this point from what I’ve read in the file and what
I’ve seen and heard [the petitioner] has no mental illness. So whether
Obra Carter has a mental illness or not I don’t see the relevance of
that. And frankly, you know, his sleeping patterns – that may be a
new one that I haven’t heard yet from a mental health expert.

[POST-CONVICTION COUNSEL]: Well, Your Honor, if I may.
First of all, I believe the testimony yesterday indicated that Mr. Carter
had very little contact with [the petitioner] as compared to a father
who lived in the home. However, that does not mean that Mr. Carter
had very little impact on [the petitioner]. And I think you will see
through the rest of the testimony from his siblings and some of Mrs.
Carter’s children that [the petitioner] in his later teenage years
developed relationships with some of Mrs. Carter’s children with Mr.
Carter and spent some time over in their home, number one. Number
two, the way that Mr. Carter did interact with [the petitioner] when he
was available to [the petitioner] and the manner in which that contact
occurred is very relevant because the impact was very great. And I


                                   40
                believe that the mental health experts who will testify later will
                explain that in more detail. Number three, I said that – I just want to
                clarify this for the record. I said that it is not our contention that [the
                petitioner] suffers from the same mental illness as Mr. Carter if Mr.
                Carter suffers from any. He doesn’t exhibit the same symptoms as
                Mr. Carter. However, only the mental health experts will be able to
                diagnose [the petitioner], whether or not he has a mental illness. I
                wouldn’t want to go there at this point.

                THE COURT: Well, I’m not convinced that this is relevant. And I
                haven’t heard anything in your argument that convinces me that it’s
                relevant. And so I’m going to sustain the objection.

         The admission of evidence generally lies within the sound discretion of the trial court and will
not be reversed on appeal absent a showing of an abuse of discretion. See State v. Edison, 9 S.W.3d
75, 77 (Tenn. 1999); State v. Cauthern, 967 S.W.2d 726, 743 (Tenn. 1998). Here, the post-
conviction court disallowed testimony as to the sleeping habits of Obra Carter, concluding there was
no evidence either that Carter or the petitioner had a mental disease. The court further found that
Obra Carter had little influence upon the petitioner’s life as the proof introduced at the hearing
strongly indicated that Carter had limited contact with the Burns children. However, the post-
conviction court permitted counsel to make an offer of proof as to this issue. In this regard, Louise
Carter testified that Obra Carter would “[s]ometimes . . . stay out all night long. Sometimes he would
come in at a reasonable hour.” She explained that, if Carter came home at a “reasonable hour,” he
“might watch a little television” before going to bed. She said that Carter sometimes went to work
without getting any sleep at all. The petitioner asserts that “a decreased need for sleep” is “[o]ne of
the criteria for a manic episode . . . necessary for a diagnosis of bipolar disorder.” (citing American
Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, at 362 (4th ed.
2000). While that may be, the fact remains that the petitioner tries to tie together a series of tenuous
arguments to construct this claim. We agree with the post-conviction court that this testimony was
not relevant.

        Furthermore, as noted by the State, the post-conviction court allowed evidence of Obra
Carter’s nocturnal behavior through the testimony of Dr. Norton. She interviewed Zettie Thomas,
Obra Carter’s first wife, who said that he often stayed out until 2:00 or 3:00 a.m. Accordingly, we
conclude that the petitioner failed to establish that the post-conviction court was biased against him
or refused to consider mitigation evidence.

                  2. Obra Carter’s Violence Toward the Petitioner’s Siblings

       At the post-conviction hearing, the petitioner’s sister, Robin Burns, testified that their father,
Obra Carter, “whip[ped]” them for leaving the house or playing with the neighbors. She defined the
“whippings” as Carter striking the children’s legs or arms with a switch or, sometimes, a belt. The
following exchange then occurred:


                                                    41
Q.     And where on the body would he strike you when he used a belt?

A.     The same. Legs or arms.

Q.     Did he ever strike you on the back?

A.     Not that I can recall.

Q.      Would you please describe for the Court the worst time that you remember
your father whipping you?

       [THE STATE]: Your Honor, I’m going to object to relevance.

       THE COURT: Sustained.

       [POST-CONVICTION COUNSEL]: Your Honor, [the petitioner]
       was living in the household. This is his father’s method of
       disciplining his children. I think that that directly goes to his
       background.

       [THE STATE]: First of all, Your Honor, she’s asking her the worst
       spanking she ever got. And I don’t see the relevance of that to [the
       petitioner]. And if the extent of the spankings were a switch on the
       legs I really am having a difficult time seeing the significance or the
       relevance of that. So I don’t really see the relevance of the worst
       spanking that she ever got unless you can tell me what impact that had
       on [the petitioner] and why that’s relevant.

       [POST-CONVICTION COUNSEL]: May I have just a moment, Your
       Honor?

       THE COURT: Sure.

       [POST-CONVICTION COUNSEL]: Your Honor, if I may the
       incident that I’m referring to and asking Ms. Burns to describe is one
       in which Ms. Burns was so afraid of her father in anticipation of the
       whipping that she wet her pants when she was 13 years old. I think
       that that definitely goes to the degree of the whippings that Mr. Carter
       inflicted upon his children and the fear that that invoked.

       THE COURT: Well, again, . . . I’m not questioning what was in this
       child’s mind under those circumstances. But from what I have heard
       and you’ve presented me nothing so far that I have heard that these are


                                         42
severe beatings. These are spankings with a switch. Not, you know,
my definition of a spanking with a switch and your definition of a
spanking with a switch may be two different things. So far I’ve heard
these children testify that Mr. Obra Carter spanked them with a
switch. The reasons for the discipline and the degree of discipline and
the severity of the beatings, I haven’t heard any testimony of abuse.
I heard testimony of spankings with a switch. I don’t know of too
many children in anticipation of getting a spanking with a switch that
look forward to it. I don’t know too many children that I’ve heard of
that would eagerly await that if they’re told you’re going to get a
spanking when your father gets home or you’re going to get a
spanking when your father gets here. That’s not an indication of a
beating. I haven’t heard that. And I really am struggling with the
significance or where we’re going with this. And again you know I
don’t see the relevance of that.

[POST-CONVICTION COUNSEL]: Well, Your Honor, if I may.
The relevance is that these children only have this father’s whippings
to put anything into context. The experts will testify that [sic] the
reaction of the children to their father’s beatings.

THE COURT: Beatings? Where do you get the term beating?

[POST-CONVICTION COUNSEL]: They were whipped with a
switch to the point that they were so afraid that a 13 year old wet her
pants, Your Honor. I think that that indicates the severity and I
believe that the experts will tie that in and will be able to address the
trauma that goes into a 13 year old’s loss of control of her bladder.

[THE STATE]: Your Honor, the only problem – that’s compounding
the problem. The other witnesses[’] testimony doesn’t go to establish
that this was a violent household. In fact if I remember some of the
testimony when asked about Obra Carter one of the kids – I forget
which one. They didn’t say he was violent. And I didn’t get the
impression from Ms. Leslie Burns he was violent.

THE COURT: I hadn’t heard any testimony that he was violent. I
heard testimony that he spanked his children with a switch. Not on
the back, not on the head. On the backs of the legs. Again I mean we
may be living in a different world but I’ll be honest with you with all
due respect in the world that I grew up with a spanking with a switch
on the back of the legs was not abnormal. It was not considered child
abuse. It was not considered a beating. It’s not a tree limb. It was a


                                   43
               switch. They’ve all described it as a switch. They’ve all described it
               as switches on the legs. Which I’m really struggling with that as a
               severe beating or something that is traumatizing. And to be honest
               with you I’m kind of curious to listen to these experts that are going
               to tell me that that is a traumatizing thing other than a normal trauma
               type thing for a child anticipating a spanking or getting a spanking.

               [POST-CONVICTION COUNSEL]: Well, I believe the experts will
               explain that in great detail about what those kinds of reactions indicate
               in children.

               THE COURT: Well, again, and this is no disrespect to this young
               lady. I don’t mean in any way to disrespect her. Her reaction and her
               fear of her father anticipating a spanking, I don’t see the relevance of
               that as it applies to [the petitioner]. Her thought processes with regard
               to Obra Carter, I don’t see how that impacts [the petitioner]. I don’t
               know. It would be another thing if I were listening to proof of Obra
               Carter being this person who was around all the time and abusive and
               doing things that traumatized [the petitioner]. Or [the petitioner] was
               aware and saw that. I haven’t heard any of that. And so to the extent
               of where we are right now I don’t see the relevance of this. Of a
               particular incident where this young lady had an embarrassing
               moment as a result of that. You know, so I’m going to sustain the
               objection. I just fail to see the relevance of it.

        As noted by the State, the post-conviction court heard evidence of the “whippings” by Obra
Carter, for Renita Burns, Robin Burns, Phillip Carter, and Steve Carter all testified about his
“whipping” them. Relying on Eddings v. Oklahoma, 455 U.S. 104, 115, 102 S. Ct. 869, 878 (1982),
the petitioner contends on appeal that “[e]vidence of a difficult family history and of emotional
disturbance is typically introduced by defendants in mitigation.” In our view, the post-conviction
court admitted such testimony, doing so through other witnesses. The petitioner has failed to
establish that the post-conviction court’s ruling with regard to Robin Burns wetting her pants or
describing her “worst” whipping was relevant. We conclude that the post-conviction court did not
abuse its discretion in this evidentiary ruling.

                                   3. Bias Against Dr. Norton

        The petitioner argues that “[t]he post-conviction court’s colloquies during Dr. Norton’s
testimony further demonstrate its hostility to mitigation.” Additionally, he asserts that “[t]he post-
conviction court . . . grilled Dr. Norton on what she meant by an environment of fear and demanded
her to break down the atmosphere between the Burns household and the Carter household.” We will
set out how this matter developed at the hearing.



                                                  44
        Dr. Norton testified that, in her opinion, Obra Carter abused Zettie Thomas, Louise Carter,
and Leslie Burns, saying that “the climates in both households primarily toward the father was that
of trepidation, anxiety and fear.” She continued that a child’s witnessing of abuse of his or her
mother “can cause tremendous traumatic reactions in children,” adding that for children to “live in
an environment of fear would be a very detrimental factor that can cause serious consequences to
their development.” The post-conviction court questioned Dr. Norton as to her definition of
“environment of fear,” asking that she differentiate between the Burns and the Carter children in her
responses. She responded there was no difference between the Carter children, with whom Obra
Carter resided, and the Burns children, with whom Obra Carter visited intermittently.

       During the arguments on this matter, which precipitated a request from post-conviction
counsel for a continuance of the hearing so that the transcripts of testimony of certain witnesses could
be prepared and then reviewed by Drs. Norton and Woods to respond to questions from the post-
conviction court, the court denied the request, clarifying the information the court was seeking from
Dr. Norton:

       I’m going to deny the request. And I think your experts can still testify. The only
       thing I’m asking [Dr. Norton], and you know, maybe she can’t tell me the answer.
       I don’t know. There is a difference to this observer in the Carter family and the Burns
       family. I feel completely different. Two separate households. I’ve got maybe one
       gentleman who[]se called the head of the household, but I’ve got two separate
       families. And one family lives with [Obra Carter] 24 hours a day 7 days a week. One
       family sees him for 30 to 45 minutes twice a month. There’s a totally different –
       there’s got to be a totally different atmosphere and environment to me. Dr. Norton
       may tell me that’s not true. That’s just not true. Based on the testimony that I’ve
       heard in the courtroom from the Burns family and from the Carter family there’s a
       totally different environment. The Carter family lived with this daily. And if they
       didn’t make the bed or if they thought or if they were out of the yard or whatever,
       these were the rules and they were going to get a spanking. And it may have been on
       a daily basis or once a week or five times a month or whatever. The Burns family on
       the other side said the only thing I’ve heard that they got a whipping for was being out
       of the yard when Obra came by. And Obra didn’t come by very often, but when he
       came by he expected all the kids there. And if they weren’t the[re] they got a
       whipping. And there’s a difference there to me when she uses the term “the children”
       grouping them all together. The Burns children and the Carter children saying they
       lived in a climate of fear because of the type of person Obra Carter was. I have a
       problem with that. And I’m trying to get her to tell me if there’s a distinction between
       the Carter kids and the Burns kids.

        The petitioner concludes his argument as to this issue by asserting that “[t]he assumption that
Obra Carter can be considered the head of a house in which he does not now and has never resided
is contrary to both law and logic. Cf. 26 U.S.C. § 2(b) (a head of a household must reside therein).”
We do not understand the relevance of the petitioner’s reference to the Internal Revenue Code. The


                                                  45
proof was, as we have set out, that Obra Carter spent the large majority of time with the children he
had with his wife and saw only intermittently those, including the petitioner, he had with Leslie
Burns. Rather than an exhibition of bias, it would appear logical for the post-conviction court, in
assessing Dr. Norton’s testimony, to determine whether Carter’s treatment of his children, including
the petitioner, had the same effect on those with whom he spent very little time. As to this issue, the
petitioner has presented only argument, but no authorities, supporting his view that a court’s seeking
clarification can be an exhibition of hostility toward a witness.

       We conclude that this issue is without merit.

                       III. Denial of Due Process at the Petitioner’s Trial

       The petitioner contends his right to a fair trial was violated by jury misconduct because the
jury foreman recited a Bible verse during deliberations and the jury considered the potential
sentencing during the guilt/innocence phase of deliberations. We will review these claims.

        The petitioner alleges “the jurors in his case consulted extra-judicial materials – a Bible,”
explaining that the jury foreman brought a Bible into deliberations and “used” a Bible verse to ease
“another juror’s concern that if she voted to convict [the petitioner], and thereby sentence him to
death, God would never forgive her.” The State responds that this issue is waived because the
petitioner did not present it on the direct appeal of his convictions; and, if considered on its merits,
the claim fails because there is insufficient evidence that the jury consulted extraneous materials
during deliberations. The waiver argument cannot be presented by the State for the first time on
appeal for, as explained in Walsh v. State, 166 S.W.3d 641, 645 (Tenn. 2005), “the State’s waiver
argument has itself been waived. Issues not addressed in the post-conviction court will generally not
be addressed on appeal.”

        In our review, we first will set out the post-conviction hearing testimony of jury foreman
Lloyd Davis. He said that at the trial he had a Bible with him and during deliberations “recited” a
verse to another juror:

       Q       [Did] you have that Bible with you in the jury room during the jury
       deliberations?

       A       Every day.

       Q       And at some point during the jury deliberations did you have occasion to cite
       certain Bible verses to the jury?

       A       Yes, I did.

       Q       Do you recall what Bible verses were cited, Mr. Davis?



                                                  46
       A       I don’t believe I recited but one. . . . That was in Isaiah. . . . I wouldn’t know
       the verse, the chapter or the verse. I just know what it says.

       Q       Do you remember the contents of the verse?

       A      Yes, it was about God was telling that his thoughts were not our thoughts, and
       his ways were not our ways. Something like that.

         Davis then explained that he recited the verse to the juror because she had expressed religious
concerns about deciding guilt or innocence: “[S]he just stated something about God wouldn’t want
her to . . . make a certain decision . . . [and] wouldn’t allow her to make her decision to give
somebody the death penalty . . . .” The State then objected to further testimony about the jurors’
“internal communications,” asserting that “the rules of evidence are very clear that jurors cannot
testify about what they do in the jury room . . . .” The court sustained the objection but allowed the
petitioner’s counsel to continue questioning to preserve the issue for appeal. It is the testimony of
Mr. Davis during this proffer upon which the petitioner bases his claim that the jury improperly
considered punishment during the guilt/innocence phase.

       In issuing its order denying relief, the post-conviction court found that the “reciting” of a
Bible verse was not prejudicial to the petitioner:

       This court does not believe that asking for divine intervention and comfort from God
       during the deliberation process is what was meant or intended as outside influence.
       We ask jurors to make life and death decisions and many jurors look to God for
       guidance in their everyday life and the daily decisions, which they face. This Court
       fails to see how asking God to help a juror make the right decision violates [the
       petitioner’s] right to a fair trial. Frankly, this Court takes great comfort in the fact that
       before a jury would make such a monumental decision that they would seek guidance
       from God.

       Tennessee Rule of Evidence 606(b) limits the circumstances under which jurors may be
questioned about their deliberations:

               (b) Inquiry Into Validity of Verdict or Indictment. Upon an inquiry into the
       validity of a verdict or indictment, a juror may not testify as to any matter or
       statement occurring during the course of the jury's deliberations or to the effect of
       anything upon any juror's mind or emotions as influencing that juror to assent to or
       dissent from the verdict or indictment or concerning the juror's mental processes,
       except that a juror may testify on the question of whether extraneous prejudicial
       information was improperly brought to the jury's attention, whether any outside
       influence was improperly brought to bear upon any juror, or whether the jurors agreed
       in advance to be bound by a quotient or gambling verdict without further discussion;
       nor may a juror's affidavit or evidence of any statement by the juror concerning a


                                                    47
       matter about which the juror would be precluded from testifying be received for these
       purposes.

The commentary to this rule sets out the circumstances to which this subsection is applicable:

               After verdict, part (b) would come into play. A juror may testify or submit an
       affidavit in connection with a motion for new trial, but only in the limited
       circumstances of:

               (1) “extraneous prejudicial information” finding its way into the jury room,

               (2) improper outside pressure on a juror, or

               (3) a quotient or gambling verdict.

         In sum, the pertinent part of Tennessee Rule of Evidence 606(b) provides that a juror may not
testify “to the effect of anything upon any juror’s mind or emotions as influencing that juror to assent
to or dissent from the verdict,” but is allowed to testify “whether extraneous prejudicial information
was improperly brought to the jury’s attention, whether any outside influence was improperly brought
to bear upon any juror . . . .” Tenn. R. Evid. 606(b). In Walsh, 166 S.W.3d at 646-47, the Tennessee
Supreme Court addressed the application of Rule 606 in a case where a juror testified about the
mental and emotional effects of a deputy’s statement to the juror during deliberations that she “had
to” make a decision. The court concluded that Rule “606(b) permits juror testimony to establish the
fact of extraneous information or improper influence on the juror; however, juror testimony
concerning the effect of such information or influence on the juror’s deliberative processes is
inadmissible.” Id. at 649.

       Additionally, according to Walsh, once the petitioner proves “a juror was exposed to
extraneous prejudicial information or subjected to improper influence, a rebuttable presumption of
prejudice arises, and the burden shifts to the State to explain the conduct or demonstrate that it was
harmless.” Id. at 647 (citing State v. Blackwell, 664 S.W.2d 686, 689 (Tenn. 1984)).

         As we will explain, we conclude, as did the post-conviction court, that the petitioner failed
to establish that the jury at his trial was exposed to extraneous prejudicial information. While Davis
responded “[e]very day,” when asked if he had a Bible with him in the jury room during
deliberations, he was not asked if he displayed the Bible to the other jurors or whether they even were
aware that he possessed it. Likewise, although he said that he “believe[d] [he] recited” only one
Bible verse, he described it as “[t]hat was in Isaiah . . . I wouldn’t know the verse, chapter or the
verse. I just know what it says,” and was not asked if his knowledge of the verse was more precise
at the time of the jury deliberations. Additionally, although saying that he “recited” the verse, he was
not asked whether he had read the verse from his Bible, quoted it verbatim, paraphrased it, simply




                                                  48
gave the gist of it, or whether he even had identified the verse as being from the Bible.1 Thus, we
conclude that the petitioner has failed to make an initial showing that, in the language of Rule 606(b),
“extraneous prejudicial information was improperly brought to the jury’s attention” so as to create
a rebuttable presumption of prejudice and shift the burden to the State “to explain the conduct or
demonstrate that it was harmless.” See Walsh, 166 S.W.3d at 647. Accordingly, the additional
questions asked Davis, which the petitioner claims show that the jury improperly considered the
verdict during the guilt phase of the trial, were properly disallowed by the court as not being
permitted by Rule 606(b).

            IV. State’s Use of Conflicting Theories at Codefendant’s Trial and
     Perjured Testimony Violated the Petitioner’s Rights to Due Process and a Fair Trial

        The petitioner argues that the State denied him a fair trial by “the use of conflicting theories
between the [petitioner’s trial and codefendant Garrin’s trial] and the knowing use of perjured
testimony.” To support this claim, he inserted in his appellate brief charts containing excerpts from
the testimony of Eric Thomas in the trials of the petitioner and of Derrick Garrin, asking that we
“review” this testimony and conclude that it proves his claim.

        In our consideration, we first note that the petitioner was convicted of two counts of felony
murder for the shooting deaths of Damond Dawson and Tracey Johnson, but his convictions for the
attempted murders of Eric Thomas and Tommie Blackman were reversed, this court finding that
attempted felony murder is not a criminal offense. Thus, it is unclear as to how the issue of
inconsistent theories as to who shot Eric Thomas is relevant to the petitioner’s convictions for the
first degree murders of Damond Dawson and Tracey Johnson. The petitioner attempts to make this
connection by arguing that “[t]he State wanted to show that the person on trial was the most culpable,
and, therefore, the most deserving of the death penalty.” However, he makes no references to the
record to support this theory.

        In codefendant Garrin’s trial, according to the petitioner’s chart, Eric Thomas testified that
he was shot by “[t]he big fellow with the glasses,” the petitioner asserting that “[t]he record in the
case is clear that [sic] big fellow with glasses is Derrick Garrin.” However, he does not identify
where in the appellate record, which consists of transcripts of testimony in two boxes, the
information establishing this clarity can be located. Further, he asserts that “[t]he record is clear,
including from the statements of Adams and Shaw to the police, PC Exhibits 7 and 8, that Kevin
Shaw was with Adams when Adams first approached the car.” He does not explain how we can
make this determination solely from the confusing statements of these witnesses. He makes no
references to the record as to questioning trial counsel or any other witnesses as to why Eric Thomas
was not cross-examined in the way he believes should have occurred.



         1
          Based upon this analysis, we distinguish the facts of this case from those in State v. Harrington, 627 S.W .2d
345, 350 (Tenn. 1981), where our supreme court determined it was error for the jury foreman to read passages to other
jurors during their deliberations to “buttress” his belief that the death penalty should be imposed.

                                                          49
        Additionally, the petitioner claims on appeal that the Shelby County District Attorney’s
Office suborned the perjured testimony of Eric Thomas:

       This is the intentional use of perjured testimony. There can be no question that Eric
       Thomas’ alternative descriptions of the person who shot him involved perjury. Nor
       can there be any question that the State’s attorneys were aware of the perjury.

        We disagree with the petitioner’s claims that he has shown the State suborned perjury by Eric
Thomas or even established that Thomas perjured himself. Again, we note that it is difficult for this
court to review issues where, as here, we are referred broadly to documents and not to the specific
portion which, he claims, supports his accusations of subornation of perjury. The statement of Kevin
Shaw consists of six pages and, by our reading, does not support the petitioner’s claims. As we
understand the statement, Shaw said that, upon hearing two shots, without identifying who fired
them, he turned and ran, as “Kevin and Derrick” apparently ran up to the car. Shaw said, “I ran down
the street. I heard a whole lot of shots after that as I was running down the street.” In his statement,
Carlito Adams said that he and Shaw approached the driver’s side of the vehicle occupied by the
victims and both began running as shots were fired, the first shot being fired by the man wearing “the
big black nylon 3/4 jacket.”

        The post-conviction court found that no proof had been presented as to the petitioner’s
conflicting theories claim and, thus, it was without merit:

                The next allegation by Petitioner is that the State’s action denied him a fair
       trial and appeal. He first argues that the State had alternative theories of prosecution
       in the three separate trials. No proof has been presented as to contradictory theories
       by the [S]tate in the trial of the co-defendants. The petitioner admitted he was present
       on the scene armed with a gun and that he fired his gun. The testimony presented was
       that 5 or 6 people participated in this killing. At least 4 or 5 of them were armed.
       Several were identified as firing shots into the car containing the victims. The
       petitioner was identified by several witnesses as being “a shooter.” No alternative
       theories were offered by the State as to Petitioner’s role based upon what proof was
       presented to this Court. Since no proof has been presented regarding alternative
       theories[,] this issue has no merit.

        In his appellate brief, the petitioner has neither acknowledged nor addressed this specific
finding, nor has he made any references to the transcript of the evidentiary hearing as to whether his
trial counsel, or any other witnesses, agreed with his claim that the State pursued differing theories
in the two prosecutions. We conclude that the record supports the findings of the post-conviction
court.




                                                  50
                               V. Ineffective Assistance of Counsel

       On appeal, the petitioner claims that trial counsel failed to function as effective counsel,
arguing that they:

       A. Failed to thoroughly investigate and present evidence regarding the lesser
       culpability of the petitioner;

       B. Failed to competently select a jury;

       C. Failed to object to the presentation of victim impact evidence;

       D. Failed to utilize the services of various experts exacerbating deficiencies in the
          mitigation investigation;

       E. Failed to thoroughly investigate and present sufficient mitigation evidence; and

       F. Failed to prepare defense witnesses to testify.

We will examine these claims.

       The Sixth Amendment provides, in pertinent part, that, “[i]n all criminal prosecutions, the
accused shall enjoy the right . . . to have the Assistance of Counsel for his defence.” U.S. Const.
amend. VI. This right to counsel is “‘so fundamental and essential to a fair trial, and so, to due
process of law, that it is made obligatory upon the States by the Fourteenth Amendment.’” Gideon
v. Wainwright, 372 U.S. 335, 340, 83 S. Ct. 792, 794 (1963) (quoting Betts v. Brady, 316 U.S. 455,
465, 62 S. Ct. 1252, 1257 (1942)). Inherent in the right to counsel is the right to effective assistance
of counsel. Cuyler v. Sullivan, 446 U.S. 335, 344, 100 S. Ct. 1708 (1980); McMann v. Richardson,
397 U.S. 759, 771 n.14, 90 S. Ct. 1441, 1449 n.14 (1970); see also Strickland v. Washington, 466
U.S. 668, 686, 104 S. Ct. 2052, 2063 (1984).

        “The benchmark for judging any claim of ineffectiveness must be whether counsel’s conduct
so undermined the proper functioning of the adversarial process that the trial cannot be relied on as
having produced a just result.” Strickland, 466 U.S. at 686, 104 S. Ct. at 2064; Combs v. Coyle, 205
F.3d 269, 277 (6th Cir. 2000). A two-prong test directs a court’s evaluation of a claim of
ineffectiveness:

       First, the defendant must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not functioning
       as the “counsel” guaranteed the defendant by the Sixth Amendment. Second, the
       defendant must show that the deficient performance prejudiced the defense. This
       requires showing that counsel’s errors were so serious as to deprive the defendant of
       a fair trial, a trial whose result is reliable.


                                                  51
Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; see also Combs, 205 F.3d at 277.

         The performance prong of the Strickland test requires a petitioner raising a claim of
ineffectiveness to show that the counsel’s representation fell below an objective standard of
reasonableness, or “outside the wide range of professionally competent assistance.” 466 U.S. at 690,
104 S. Ct. at 2066. “Judicial scrutiny of performance is highly deferential, and ‘[a] fair assessment
of attorney performance requires that every effort be made to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the
conduct from counsel’s perspective at the time.’” Combs, 205 F.3d at 278 (quoting Strickland, 466
U.S. at 689, 104 S. Ct. at 2055). Upon reviewing claims of ineffective assistance of counsel, the
court “must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption that, under
the circumstances, the challenged action ‘might be considered sound trial strategy.’” Strickland, 466
U.S. at 689, 104 S. Ct. at 2065. Additionally, courts should defer to trial strategy or tactical choices
if they are informed ones based upon adequate preparation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn.
1982). Finally, we note that criminal defendants are not entitled to perfect representation, only
constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn. Crim. App.
1996). In other words, “in considering claims of ineffective assistance of counsel, ‘we address not
what is prudent or appropriate, but only what is constitutionally compelled.’” Burger v. Kemp, 483
U.S. 776, 794, 107 S. Ct. 3114, 3126 (1987) (quoting United States v. Cronic, 466 U.S. 648, 655
n.38, 104 S. Ct. 2039, 2050 n.38 (1984)). Notwithstanding, we recognize that “[o]ur duty to search
for constitutional [deficiencies] with painstaking care is never more exacting than it is in a capital
case.” Id. at 785, 107 S. Ct. at 3121.

         If the petitioner shows that counsel’s representation fell below a reasonable standard, then
he must satisfy the prejudice prong of the Strickland test by demonstrating “there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068. “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Id. In evaluating whether a petitioner satisfies
the prejudice prong, a court must ask “whether counsel’s deficient performance renders the result of
the trial unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372,
113 S. Ct. 838, 844 (1993) (citing Strickland, 466 U.S. at 687, 104 S. Ct. at 2064). In other words,
a petitioner must establish that the deficiency of counsel was of such a degree that it deprived the
defendant of a fair trial and called into question the reliability of the outcome. Nichols, 90 S.W.3d
at 587. That is, the evidence stemming from the failure to prepare a sound defense or to present
witnesses must be significant, but it does not necessarily follow that the trial would have otherwise
resulted in an acquittal. Nealy v. Cabana, 764 F.2d 1173, 1178-79 (5th Cir. 1985). “A reasonable
probability of being found guilty of a lesser charge, or a shorter sentence, satisfies the second prong
in Strickland.” State v. Zimmerman, 823 S.W.2d 220, 225 (Tenn. Crim. App. 1991). Moreover,
when challenging a death sentence, the petitioner must show that “‘there is a reasonable probability
that, absent the errors, the sentencer . . . would have concluded that the balance of the aggravating
and mitigating circumstances did not warrant death.’” Henley, 960 S.W.2d at 579-80 (quoting
Strickland, 466 U.S. at 695, 104 S. Ct. at 2069).


                                                  52
        We will examine the petitioner’s specific claims as to ineffective assistance of counsel.

                                       A. Failure to Investigate

                                             1. Guilt Phase

         The petitioner does not direct this court to the specific portions of the post-conviction court’s
findings of fact and conclusions of law which he challenges by this claim. As to this issue, he argues
that trial counsel failed “to establish [the] relative culpability of the participants.” He says that this
issue “was made more acute by the fact that two of the participants, including Kevin Shaw [and]
Benny Buckner . . . were never charged at all.” Additionally, the petitioner argues that counsel erred
in deciding to “simply rely on [the petitioner]” to present his defense that “although [the petitioner]
was present that day and had fired his gun, he never approached the victims’ car and never fired into
the car.” He argues that “[f]rom a simple review of those transcripts and the other records, [trial]
counsel could have, as post-conviction counsel has done, determined that [the petitioner] was not the
Kevin who approached the victims’ car initially with Carlito Adams. Rather[,] it was Kevin Shaw.”
To establish the certitude of this claim, the petitioner directs this court to review pages four through
ten of his “Statement of the Facts.”

        Additionally, the petitioner argues that although trial “[c]ounsel acknowledged that [the
petitioner] had insisted that he had short hair at the time . . . [trial counsel] ignored this insistence[,]
choosing to believe that [the petitioner] had always had a jheri curl.” He continues this argument by
saying that counsel “never investigated and never interviewed friends or family about his hair style
[sic] nor did they interview Mary Jones, the woman who lived across the street from the Dawsons
and claimed to have seen the shooting, about the specific descriptions of individuals she had seen.”
The petitioner recounts testimony presented at the post-conviction hearing as to his hair length,
asserting that “[b]y failing to take more seriously [the petitioner’s] insistence that his hair had been
short at the time of the incident and that witness Mary Jones had mistaken him in the courtroom for
Kevin Shaw at the scene and investigate accordingly, trial counsel’s representation was both below
the required standard of performance and was prejudicial to [the petitioner].”

        As to the claim that trial counsel did not investigate and attempt to garner proof of the
petitioner’s hair length at the time of the offenses, the post-conviction court found:

                 Petitioner again raises the issue about the length of his hair. This court has
        reviewed the trial transcript, the portions of other trial transcripts, witness and
        codefendant statements. The petitioner was present on the scene and he was
        described as wearing a long black trench coat. No one else on the scene, to the best
        of this court’s recollection, was so dressed. Mr. Thomas picked out the petitioner’s
        photograph even with short hair. Ms. Jones identified the petitioner by face and by
        the long black trench coat he was wearing. She also described his hair as a [j]heri
        curl. Trial counsel knew pre-trial that Thomas had identified Petitioner’s picture and
        they testified that their picture of [the petitioner] looked very similar to the one in the


                                                    53
        line-up. It appears to the court that Ms. Jones, who testified later, had not made
        identification prior to trial. At trial she made an in court identification on cross-
        examination of the petitioner which appears to have been fully unexpected by the
        State or the defense. The petitioner had admitted being present on the scene, with a
        gun, and firing some. Thomas had identified him even with short hair. Up until that
        point this court is not sure that there was an issue about the length of petitioner’s hair.
        Only when Ms. Jones described petitioner as the person with the black trench coat
        and jheri curl and the person she identified in court with a jheri curl, did his hair
        length become an issue. Again, this court is asked to speculate as to who else on the
        scene had a jheri curl. Petitioner implies Kevin Shaw but offered no proof by
        witness, photograph or otherwise that Shaw was the person with a jheri curl. This
        court can only speculate as to what might have occurred during this testimony if
        petitioner had cut his hair as requested by his attorneys prior to trial. However, this
        court is not allowed to speculate as to what impact any of this would have had on the
        jury. No proof has been offered by petitioner other than that he had short hair at the
        time of the crime. . . . No proof was presented that he was not the person in the black
        trench coat. Petitioner has failed to carry his burden of proof as to this issue and it
        therefore has no merits.

        We agree with the post-conviction court that the testimony at the hearing does not support
the petitioner’s assertions that trial counsel did not attempt to show he had a shorter hairstyle at the
time of the incident. Senior trial counsel explained that the petitioner was unable to name any
witnesses who would say that he did not have a jheri curl at the time:

        Q       And do you recall whether he asked you to find witnesses that could describe
        his hair length?

        A       I do and I think we – he couldn’t give us anybody who could say that they saw
        him with a normal haircut at the time that this incident occurred or we would have
        called them, but what he did do was he gave us a photograph depicting him with short
        hair or a nonjheri curl hair, but that photograph appeared to be of a much younger
        Kevin Burns and not Kevin Burns at the time of this incident.

                 And as matter of fact, to us it looked almost identical to the photograph they
        used for the witnesses in the photo lineup to be identified that they did in fact pick
        out. So we thought if we tried to use that photograph, it would only strengthen the
        case’s I.D., since that photograph was similar to the photograph that was in evidence.
        But . . . my recollection was he could not give us a name of anybody who could say
        that he did not have that jheri curl at the time of this incident.

        Counsel told of his efforts to persuade the petitioner not to wear his hair in a jheri curl at the
time of trial:



                                                    54
       Q       And in terms of the time of the trial when you met before – when you met [the
       petitioner], what was his hair length at that time?

       A       It was a jheri curl style hair, and it was long, and it aggravated me. We had
       words about it, and it was my preference that he change his hairstyle for trial and it
       didn’t have anything to do with identification and that. I thought that his appearance
       was not conducive for something this serious, and I tried to get him to change his
       hairstyle, and he refused to do so.

       Q       Do you recall him advising you why he refused to change his hairstyle?

       A        He just simply said I like it, and I won’t change it, and that is what he said the
       entire time. I even got his parents involved in that process trying to talk to him about
       that hair.

        Junior trial counsel described their attempts to convince the petitioner he should not wear his
hair in a jheri curl at the time of trial:

       Q       Do you remember why he refused to cut his hair?

       A        He just wouldn’t cut it. We begged and pleaded with him to cut it because
       that was one of the issues in the trial that Ms. Jones was talking about this fellow had
       a jheri curl.

        During cross-examination, junior counsel further detailed their dealings with the petitioner
and his hairstyle:

       Q       He had a jheri curl in the courtroom at trial?

       A       Right.

       Q       And you and [senior counsel] tried to get him not to have a jheri curl at trial?

       A       Yes, very much so.

       Q       And the reason you did that was because the description of him involved a
       jheri curl?

       A       Exactly.

       Q       From Ms. Jones?

       A       Yes.


                                                   55
Q       Did he tell you that he had a jheri curl on the day of the crime?

A       No, not that I remember.

Q        Did he give you the name of anybody that could prove he didn’t have a jheri
curl at the trial?

A       No.

Q     Okay. Explain that to me. What exactly happened? What was the interaction
between you and [the petitioner] about this hairstyle?

A       This hairstyle when I first met him I believe that he had already had the start
of a jheri curl, and I say start, but it was pretty long. He’d already doing [sic] the
process or whatever it takes. I don’t know what all it takes to keep a jheri curl, but
he already had it, but one of the issues that came up during our investigation was, like
I say, Ms. Jones says the person that done the shooting had a jheri curl.
        And out of all the guys, Derrick Garrin, nobody else had a jheri curl except
[the petitioner]. Because I remember making a comment to him back when he had
this nobody else was wearing jheri curls in this community. I mean the jheri curl was
like the afro. It had died and gone away, but he was sitting in the jail with a jheri curl
with all the grease on his shoulders and stuff. It was shining and glistening and stuff,
and we kept saying cut your hair, Kevin, get your hair cut. No, I’m not going to cut
my hair, and he didn’t cut his hair.
        So I mean that was one of the things – we didn’t have anybody from him that
says he was bald headed at the time of the commission of the offense.

Q       And you-all attempted to find somebody?

A       We didn’t find anybody.

Q       You couldn’t find anybody?

A       No.

Q       He couldn’t give you anybody?

A       No, he always had hair from what I seen. He had hair. I mean he can come
back now and say he was bald headed, but he had hair. I think – we even had a
picture that was so closely related to the way he actually was during trial, that we
couldn’t even use that. I think that picture came from an arrest around about that
same time. He had hair.



                                           56
        Q       He never really gave you a reason why he wouldn’t cut his hair?

        A       No, he didn’t, and I thought that was one of the most – it was a bad thing. As
        simple as cutting your hair, which may or may not be able to help you in the course
        of saving your life, and he wouldn’t do it.

        Q       Did you ask his mom to maybe talk to him about it?

        A        I think we talked to everybody about that. It was out of style. It was out of
        character. It wasn’t what we needed as far as trying to save his life for him to be
        sitting there behind us with a jheri curl.

        On appeal, the petitioner fails to acknowledge the difficult position in which he forced trial
counsel by requiring they contend that, while he had a jheri curl at the time of trial, he had not worn
his hair in that style at the time of the offenses. In fact, if the petitioner’s claims as to his changes
in hairstyle are true, this would appear to be the very unique situation in which a person charged with
an offense changed his hairstyle by the time of trial to more closely match the description of the
offender, rather than vice versa, which is the norm. We conclude that the record supports the
findings of the post-conviction court.

        Although he concedes that trial counsel recognized the importance of establishing whether
he was in fact the shooter who killed one of the victims or merely was present, the petitioner asserts
that counsel failed to utilize the testimony of Eric Thomas from Garrin’s trial to rebut evidence
establishing the petitioner as the shooter. He argues that evidence of his lesser culpability and the
fact that his codefendants received lesser sentences were an essential part of the circumstances of the
crimes. Additionally, he argues that counsel’s failure to investigate this issue led to a series of
missed opportunities to cross-examine the State’s witnesses and raise doubt as to whether the
petitioner shot at the victims inside the vehicle.

        At the petitioner’s trial, the proof, as recounted by our supreme court, established that the
petitioner and Carlito Adams walked up to the passenger side of a car in which four young men,
Dawson, Johnson, Thomas, and Blackman, were sitting. Burns, 979 S.W.2d at 278. Adams pulled
out a handgun and told Blackman to get out of the car. Id. When he refused, the petitioner pulled
out a gun and went around to the driver’s side of the car. Id. Blackman exited the car and fled. Id.
Adams said, “Get him,” evoking the emergence of three or four men from behind hedges. Id. These
men fired at the fleeing Blackman. Id.

        Mary Jones testified that she saw Carlito Adams shoot Johnson in the chest and identified the
petitioner as the person who shot Dawson several times. Id. She unequivocally identified the
petitioner, explaining that she got “a real good look in his face” as he ran toward her after the
shootings. Id. Eric Thomas, a surviving victim of the gunfire, made a photographic identification
of the petitioner two days after the incident. Id. Although acknowledging that he had initially



                                                   57
identified Adams as his shooter, Thomas explained that he thought he was going to die and Adams
was the only name he knew. Id.

       In the direct appeal of this matter, our supreme court described the petitioner’s statement to
FBI agents regarding the crimes:

              On June 23, 1992, Burns was found in Chicago and arrested. After being
       advised of his rights and signing a waiver, the defendant gave a statement in which
       he admitted his role in the killings. He said that he had received a telephone call from
       Kevin Shaw, who told him that four men had "jumped" Shaw's cousin. Burns, Shaw,
       and four others intended to fight the four men, and Shaw gave Burns a .32 caliber
       handgun. As the others approached a car with four men sitting in it, Burns stayed
       behind. He heard a shot, saw a man running across the yard, and fired three shots.
       He then left the scene with the other men.

Id.

       At the post-conviction hearing, Mary Jones said the shooter of Damond Dawson was the
person with a shoulder-length jheri curl and wearing a long black trench coat. She described Tracey
Johnson’s shooter as “a brown-skinned guy, tall, . . . about six-two, six-three, weighed about 250
pounds,” and identified the petitioner as the assailant sporting the jheri curl.

        Trial counsel testified that the petitioner had severely limited his options by providing a
statement to FBI agents in Chicago where he was arrested, admitting to them that he was present at
the scene, had a weapon, and fired shots. Junior counsel said the theory of defense rested upon the
petitioner’s assertions that he had fired into the ground or air, did not know the victims, and was not
culpable. Although a main focus of the defense was to challenge the eyewitnesses’ identification,
senior counsel recalled that “nine out of ten people said [the petitioner] was the trigger person.”
Further, Investigator Mull talked with one of the codefendants who specifically implicated the
petitioner as the trigger person. In this regard, senior counsel noted that the best proof to establish
his defense that the petitioner was not the shooter was going to come from the testimony of the
petitioner himself. However, on the day the petitioner was to testify, he refused to take the stand,
which greatly impacted the defense strategy.

        Senior counsel acknowledged that Eric Thomas identified Derrick Garrin as his shooter and
described the other perpetrator as “five-eight, slim build, dark complexion, curl-like fade.” Senior
counsel said this description matched the petitioner. Eric Thomas’ identification of his shooter
changed at the petitioner’s trial, and both senior and junior counsel recounted that they attempted to
impeach his testimony. Senior counsel said that, while there was not “one hundred percent
consistency among the witnesses and victims,” there was a consistency in that the petitioner was not
one of the first people to arrive at the car. Senior counsel further found the information that Carlito
Adams did not know the petitioner by name not particularly useful because Adams had also



                                                  58
implicated two individuals he did not know as the shooters. Counsel added that all of the
codefendants, with the exception of Derrick Garrin, identified the petitioner as the trigger person.

         At the post-conviction hearing, the petitioner presented the testimony of various witnesses
who said that he did not have a jheri curl at the time of the offenses. Kevin Whitaker testified that,
in 1992, Kevin Shaw wore his hair “kind of like a high top, kind of like a high-top fade type of deal”
and often wore a trench coat. Whitaker said that the petitioner wore his hair “low on the scalp.”
Samuel G. Brooks testified that he could not recall the petitioner wearing a “jheri curl,” but the last
time he saw the petitioner was in March 1992. Rodney Weatherspoon testified that Kevin Shaw
“sometimes” wore a trench coat, adding that the people from West Memphis wore their hair in fades,
while those from Memphis had “chemical processes” in their hair. He described Kevin Shaw as
having “bushy hair,” “longer hair” with “the little curl.” Weatherspoon stated that he never saw the
petitioner with long hair or a jheri curl. The petitioner’s mother, Leslie Burns, who testified at the
petitioner’s trial, said that the petitioner wore his hair short at the time of the incident and did not
start growing his hair long until after his arrest. She said she saw no reason for her son to change his
hairstyle for trial. Renita Burns said that the petitioner never wore his hair long or used chemicals
in his hair. Steve Carter said that the petitioner “always kept short hair.” George Michael Hissong
said that the petitioner wore his hair short.

        The post-conviction court found that trial counsel had not been ineffective in their preparation
for the guilt phase of the trial:

                Petitioner alleges that counsel failed t[o] interview witnesses to the crime.
       Both attorneys testified that their investigator attempted to locate and talked to
       witnesses. Tomm[ie] Blackm[a]n refused to talk to them. He was successful on
       some and not on others. [Senior counsel] also testified that he and the investigator
       canvassed the neighborhood door to door for witnesses but to no avail. However, he
       testified that his investigator had secured the entire police department file and copies
       of all of the witnesses’ statements pre-trial. Further, they were able to convince the
       State to try [the petitioner] after defendants Garrin and Adams so that they would
       have the testimony of the witnesses as well. The Court feels the attorneys were not
       ineffective for failing to interview witnesses. It appears they were well prepared for
       trial. This issue has no[] merit.

               Petitioner alleges that counsel failed to talk to codefendants, Garrin and
       Adams . . . . The testimony at the evidentiary hearing was that one co-defendant,
       name unknown, refused to talk to the investigator and another named the Petitioner
       as the “Trigger man”. . . . There has been no proof presented that . . . [Garrin and/or
       Adams] wanted to testify [for the petitioner at trial] or that the[ir] testimony would
       have been helpful to the Petitioner and they were available to testify at this hearing.
       This Court therefore concludes that this issue is without merit.




                                                  59
               Petitioner alleges ineffectiveness for not interviewing all of the co-defendants.
       The attorneys testified that they had each co-defendant’s statement, as well as the
       statements of those present but not charged. . . . [C]ounsel had reviewed the
       testimony of those who had been tried and those who had testified in the earlier trials.
       Adams described the Petitioner as a shooter and described him as wearing a 3/4
       length black coat. Shaw gave the same description, Buckner, who was arrested and
       charged as a participant by order of the court after his testimony, said the [petitioner]
       was present when the proceeds of the robbery were divided, Garrin said the petitioner
       fired shots and may have been the one to take the jewelry. This court has not seen
       any testimony or a statement from Richard Morris other than a small portion of his
       testimony placing the Petitioner on the scene with a gun. This Court has not heard
       testimony from any of these co-participants or co-defendants, which would have been
       beneficial to Petitioner or would have affected the verdict of the jury. This Court sees
       nothing beneficial that would have been offered by any of those present and nothing
       has been presented to the Court to indicate that due to the failure of defense counsel
       to interview these parties the outcome of the trial would have been different. This
       issue has no merit.

        As found by the post-conviction court, the testimony showed that trial counsel and their
investigator attempted to interview witnesses to the crimes. Tommie Blackman refused to talk to
them. Counsel also had the entire file of the prosecution and had the transcripts of the trials of
Carlito Adams and Derrick Garrin. One codefendant specifically identified the petitioner as the
“trigger man.” Both Carlito Adams and Kevin Shaw described the shooter as wearing a black trench
coat. Buckner and Garrin both stated that the petitioner shared in the proceeds of the robbery, and
Garrin stated that the petitioner fired shots. There is no proof that the petitioner provided trial
counsel with the names of any of the numerous witnesses who could have testified that he had short
hair. One witness identified the petitioner two days after the incident by photographic lineup in
which the petitioner had a short hairstyle. Another witness described the petitioner as having a jheri
curl. The petitioner refused to cooperate with counsel by changing his hairstyle or providing counsel
with witnesses regarding his hairstyle or manner of dress. Further, he hampered any attempt to
establish his lesser culpability by suddenly refusing to testify on his own behalf.

         There was no proof presented that any of the participants other than the petitioner was
wearing a trench coat during the shootings. The petitioner asserts that Kevin Shaw had a jheri curl
at the time of the offenses. In support thereof, defense witness Rodney Weatherspoon identified
Kevin Shaw as wearing longer hair with “the little curl.” Notwithstanding, defense witness Kevin
Whitaker testified that Kevin Shaw wore his hair in a “high-top fade.” This conflicting evidence fails
to identify Kevin Shaw as wearing a black trench coat or wearing a long jheri curl at the time of the
offenses. The post-conviction court properly concluded that the petitioner failed to present evidence
establishing that he was mistakenly identified as the shooter.

       The conflicting testimony of the codefendants, the petitioner’s refusal to cooperate with
counsel, his statement to FBI agents, and his decision not to testify at trial hindered trial counsel’s


                                                  60
efforts to pursue a theory of lesser culpability. Even if, as the petitioner claims, trial counsel were
deficient in not presenting witnesses to testify regarding the length of his hairstyle, it is clear that the
identification of him as the shooter does not rest solely upon his hairstyle. The proof, including the
petitioner’s statement to the FBI, established, beyond a reasonable doubt, that he was guilty of the
felony murders of the victims, Johnson and Dawson. Thus, he has failed to show that he was
prejudiced by counsel’s alleged failure to further investigate his lesser culpability and the alleged
failure to present evidence of his lesser culpability.

                                            2. Penalty Phase

         On appeal, the petitioner asserts that “[f]ailure to conduct even a rudimentary investigation
in this case denied [the petitioner] his right to the effective assistance of counsel.” According to the
petitioner, “much of the problem in this case was related to the total lack of understanding of
mitigation by defense counsel.” To bolster this allegation, he points to his claims that “Obra Carter
abused the women in his life and his children,” and “Leslie Burns . . . had significant deficiencies as
a parent.” Pointing to the findings of Drs. Norton, Woods, Kertay, and Auble, we are directed to
“various symptomologies” of the petitioner, including “traumatic stress, genetic vulnerabilities and
environmental issues.”

        The post-conviction court found this claim to be without merit:

        [O]n trial preparation, petitioner alleges failure to prepare proper mitigation. The
        defense strategy in this case was that the petitioner was a good person and this activity
        was out of character for him. . . . [T]rial counsel testified that a large part of their
        case was based upon the petitioner testifying. He had indicated throughout pretrial
        that he would testify. Yet at trial he decided not to. Although this is petitioner’s
        right, it is also another example of his failure to cooperate with his attorneys by
        advising them of this decisions [sic] in advance. This court heard a full week’s worth
        of testimony from mitigation witnesses; family, friends, teachers, a
        sociologist/mitigation expert and a neuro-psychiatrist. . . . [T]he proof presented
        showed that this was a well-adjusted young man who committed a crime that was out
        of character for him. After listening to all of the mitigation proof . . . this court heard
        nothing about the petitioner that offered any better insight into why this crime
        occurred or why the petitioner chose to act the way he did on the day in question. The
        bulk of the mitigation proof dealt with the petitioner’s father. There was no proof
        offered . . . that his upbringing played any role in the commission of this offense. If
        anything it showed that the petitioner had overcome adversity and survived, leading
        to a conclusion that this crime was out of character. . . . [T]his Court does not feel
        that the petitioner has carried his burden of proof that the mitigation presented during
        this hearing would have changed the verdict rendered by the jury. . . .

         Regarding the penalty phase, the proof established, under the testimony of Thomas and Jones,
that the petitioner shot into a vehicle, creating a great risk of death. According to the petitioner’s FBI


                                                    61
statement, he shot at Blackman, admitting that three children were in his line of fire. This statement
also supports application of the factor of creating a great risk of death to two or more persons other
than the victim. Under either theory, the aggravating circumstance is still established. The petitioner
cannot establish that his sentence would have been different. The record supports the determination
of the post-conviction court that this claim is without merit.

                              B. Failure to Competently Select a Jury

        The petitioner argues trial counsel did not adequately voir dire prospective jurors on their
respective attitudes about the death penalty, alleging that counsel were completely inadequate with
regard to the jury selection process in a capital case. In support of this allegation, he asserts that trial
counsel failed to adequately voir dire potential jurors by not asking questions necessary to reveal their
personal biases. Additionally, he faults them for failing, in his view, to zealously pursue the motion
for individual voir dire. The petitioner asserts that, as evidenced by these alleged facts, “trial counsel
surrendered in this case by not questioning jurors about their ability to consider a life sentence.”

        The post-conviction court found that trial counsel were not ineffective in selecting the jury:

                  Petitioner next complains about Errors at Trial. The first complaint deals with
        Voir Dire. The first three allegations deal with the extent or lack thereof, in which
        jurors were questioned about the death penalty, mitigation and the full range of
        punishment. The depth and complexity of voir dire is an individual decision made
        by each trial attorney. The purpose is to obtain a fair and impartial jury. Both trial
        counsels have long and distinguished trial records. They both have extensive
        experience in selecting juries and death qualified juries. Their testimony was that
        they were satisfied with the manner in which they selected the jury and they were
        satisfied that they had a fair jury. There has been no proof offered that this was not
        true. . . . Petitioner has failed to offer any proof that any particular juror was unfair
        or unqualified.

         At the post-conviction hearing, trial counsel testified that Archibald had filed a motion, which
was denied, for individual voir dire. Senior counsel acknowledged that “the standard policy . . . in
Shelby County is that it’s denied unless you begin to pick the jury and find that because of some
pretrial publicity, individual voir dire may be warranted.” As for the voir dire, counsel explained that
he utilized standard questions for capital cases and said that a jury list was sought to get an idea of
who the potential jurors were, where they worked, and their backgrounds. Junior counsel confirmed
that a motion for individual voir dire was filed in hopes that “one day some judge will allow you to
have individual voir dire . . . [ to prevent] the domino theory,” but he had never had such a motion
granted. He said that the potential jurors were asked questions to learn about their views of the death
penalty and, while the law did not permit a person who was unable to impose the death penalty to be
a juror, there was no way to gauge the strength of one’s conviction to impose the death penalty.
While he acknowledged that no questions were asked as to whether prospective jurors would



                                                    62
automatically impose the death penalty, he believed that such questions might inform the jury a
defendant was guilty.

         In the capital murder context, where the jury in the punishment phase must choose between
life and death, several courts have said that not questioning as to whether a prospective juror can
fairly consider a life sentence does not necessarily constitute deficient performance. Stanford v.
Parker, 266 F.3d 442, 453-454 (6th Cir. 2001); Commonwealth v. Morris, 684 A.2d 1037, 1042-43
(Pa. 1996); Hartman v. State, 896 S.W.2d 94, 105 (Tenn. 1995). The Tennessee Supreme Court has
held that the decision of whether to voir dire prospective jurors on their ability to consider a life
sentence, or to what degree, is a strategic one. See Hartman, 896 S.W.2d at 105. Valid tactical
reasons exist to refrain from asking detailed questions on the death penalty. Id. According to the
Sixth Circuit, counsel may have validly refrained from asking such questions, not wanting
prospective jurors to hear each other's answers. Stanford, 266 F.3d at 454. Junior counsel explained
that, in his opinion, an inquiry in this regard may be perceived by potential jurors as a concession that
credible evidence of guilt exists. Id.

        The petitioner relies upon the holding in Morgan v. Illinois, 504 U.S. 719, 112 S. Ct. 2222
(1992), to support his claim that counsel’s not asking life-qualifying questions prevented the proper
exercise of challenges. Morgan holds that a defendant has the right to life-qualify the jury upon
request but does not mandate that life-qualifying questions be asked of potential jurors in every case.
By premising a defendant's right to life-qualify upon defense counsel's making a request to life-
qualify, Morgan suggests that there are instances where defense counsel might choose not to ask life-
qualifying questions as a matter of strategy.

        The petitioner presents no evidence to counteract our conclusion that his counsel’s failure to
ask life-qualifying questions during general voir dire constituted trial strategy. Junior counsel
explained his view that such questions risked suggesting to the jury that a defendant was guilty. The
post-conviction court concluded that the decision not to ask “life-qualifying” questions of prospective
jurors was a strategic determination by experienced counsel. The record supports this conclusion.
Further, the petitioner has failed to establish that the trial outcome would have been different if these
questions had been asked during voir dire.

        The petitioner additionally argues that counsel should have pursued more zealously the
motion for individual voir dire, including failing to pursue the issue on direct appeal. As our supreme
court has noted, the prevailing practice is to examine jurors collectively. See State v. Austin, 87
S.W.3d 447, 471 (Tenn. 2002) (citing State v. Jefferson, 529 S.W.2d 674, 681 (Tenn. 1975)). Even
in a capital case, there is no requirement that death qualification of a capital jury must be conducted
by individual, sequestered voir dire. Id. Moreover, individual voir dire of prospective jurors is a
matter within the trial court’s discretion. Id. (citations omitted). “Individual voir dire is mandated
only when there is a ‘significant possibility’ that a juror has been exposed to potentially prejudicial
material.” Id. at 471-72. The record does not reflect that the petitioner’s trial was a high profile case,
and we conclude that he did not establish the need for individual voir dire.



                                                   63
         The ultimate goal of voir dire is to insure that jurors are competent, unbiased, and impartial.
State v. Cazes, 875 S.W.2d 253, 262 (Tenn. 1994). The petitioner has not established that any juror
was unqualified to serve, biased, or partial. In fact, junior counsel testified that his requests in
previous cases for individual voir dire had been unsuccessful. The petitioner has failed to establish
that trial counsel’s request for individual voir dire would have been successful if pursued more
zealously or that the outcome would have been different if the request had been granted.
Accordingly, the record supports the determination of the post-conviction court that the petitioner
did not establish that trial counsel were ineffective in selection of the jury.

                         C. Failure to Object to Victim Impact Evidence

        The petitioner argues that trial counsel were ineffective in failing to object to certain victim
impact testimony. Again, he makes no references to having questioned trial counsel about this claim
during the post-conviction hearing. The post-conviction court found this claim to be without merit:

                 Petitioner alleges trial counsel should have objected to the victim impact
        testimony. No proof has been offered as to how said testimony was improper or how
        that testimony impacted the Jury Verdict. This Court has reviewed the testimony and
        finds that it was appropriate testimony and further finds that based upon all of the
        proof in the case the victim impact testimony in this Court’s opinion played little role
        in the jury’s verdict. . . .

        During the guilt phase, the State presented the testimony of Jonnie Dawson, mother of victim
Damond Dawson, who testified that he was the youngest of her three children and was seventeen
years old at the time of his murder. Burns, 979 S.W.2d at 279. She described her son as “very good
at athletics.” Id. She said that “[t]he neighborhood had changed after the killings; people locked
their doors and were afraid.” Id. Brenda Hudson, the mother of victim Tracey Johnson, testified that
he was twenty years old at the time of his murder and was the oldest of her three children. Id. She
said Johnson had a four-month-old daughter who he supported and described the effect of his death
on her two other children, his grandfather, and his daughter. Id.

       On direct appeal, counsel challenged the admission of the testimony of both Jonnie Dawson
and Brenda Hudson. Id. at 281. Our supreme court described the victim impact testimony:

                 Here, the victims’ mothers testified during the penalty phase. Each
              related a few details about their deceased sons. Ms. Dawson testified that
              the shootings had a negative effect on her own life: she had divorced, moved
              to another house, and no longer knew what it was like to feel happy.
              Johnson’s mother, Ms. Hudson, testified that “it had been hard to let go” of
              the killings, and she cried every day. She also testified that the killing
              affected her other two children, her father, and the victim’s young daughter.

Id. at 282.


                                                   64
       In reviewing the admissibility of this evidence, the supreme court concluded that the trial
court had not erred in allowing it:

               Although evidence regarding the emotional impact of the murder “should be
       most closely scrutinized,” [State v.] Nesbit, 978 S.W.2d [872,] 891 [(Tenn. 1998)],
       nearly all of this evidence was limited in scope to a glimpse into the lives of Dawson
       and Johnson and the effects of the killings on their immediate families. This
       testimony was reserved in nature and not inflammatory, and its admission was not
       barred by the capital sentencing statutes or the Constitutions of the United States and
       Tennessee. Moreover, the prosecutor did not extensively discuss or emphasize this
       evidence in summation. Accordingly, neither the admission of this evidence nor the
       prosecution’s argument was improper.

Id. The supreme court noted the additional testimony of Ms. Dawson as to the effects of the killings
on the entire community, e.g., people were afraid and kept their doors locked, id., noting that the
prosecutor emphasized this claim during closing argument, e.g., “They didn’t just kill a couple of
more Memphis teenagers . . . . They killed an entire village. They killed an entire neighborhood.”
Id. at 283. The supreme court concluded that this testimony and the mention of it during closing
argument went beyond being “‘information designed to show those unique characteristics which
provide a glimpse into the life of the individual who has been killed, the contemporaneous and
prospective circumstances surrounding the individual’s death, and how those circumstances
financially, emotionally, psychologically or physically impacted upon members of the victim’s
family.’” Id. (quoting Nesbit, 978 S.W.2d at 891). However, the court further determined that the
testimony and argument “did not render the proceedings fundamentally unfair or unduly prejudicial
to the defendant.” Id. (citing Darden v. Wainwright, 477 U.S. 168, 106 S. Ct. 2464 (1986)).

         The petitioner argues on appeal that trial counsel’s not objecting to the admission of Ms.
Dawson’s testimony constituted ineffective assistance, denied him a fair trial, and resulted in the
failure to preserve an important issue for appeal. However, whether trial counsel were deficient in
not objecting to the victim impact testimony of Jonnie Dawson and related argument of the
prosecutor need not be decided since the petitioner is unable to show prejudice. In this regard, on
direct appeal, our supreme court determined that any error in admitting the statements and argument
was harmless in view of the fact that neither the testimony nor the argument was inflammatory.
Burns, 979 S.W.2d at 283. The court further found that the admission of this victim impact
testimony and argument did not render the proceedings fundamentally unfair or unduly prejudicial.
Id. In order for the petitioner to succeed on an ineffective assistance of counsel claim, there must be
a reasonable probability that, but for counsel's error, the result of the proceeding would have been
different. Strickland, 466 U.S. at 694, 104 S. Ct. at 2068. This issue was resolved on direct appeal
adversely to the petitioner. Additionally, we note that an issue raised on direct appeal cannot form
the basis of a claim of ineffective assistance of counsel on collateral review. See Pruett v. Thompson,
996 F.2d 1560, 1576 (4th Cir. 1993).



                                                  65
      D. Trial Counsel’s Pretrial Investigator and Presentation of Mitigation Evidence
                                             and
                                E. Use of Expert Services

        The petitioner asserts that trial counsel “failed to present significant mitigation evidence.”
This mitigation proof included testimony that he was a decent person; that his father, Obra Carter,
abused the women in his life and his children; and that his mother, Leslie Burns, had significant
deficiencies as a parent due to the number of children in her household, the presence of a severely
handicapped child, and the sum of problems she had leading to bouts with depression. He further
argues that no evidence was presented regarding the nature of the neighborhood in which the
petitioner was raised. In addition to lay testimony, he asserts, further, that trial counsel failed to
adequately utilize the services of experts in investigating and presenting a mitigation defense,
specifically, that not employing a mitigation specialist and a neuropsychologist resulted in counsel’s
performance falling below the expected standards for counsel in a capital proceeding.

        In the context of capital cases, a defendant's background, character, and mental condition are
unquestionably significant. “[E]vidence about the defendant's background and character is relevant
because of the belief . . . that defendants who commit criminal acts that are attributable to a
disadvantaged background, or to emotional and mental problems, may be less culpable than
defendants who have no such excuse.” California v. Brown, 479 U.S. 538, 545, 107 S. Ct. 837, 841
(1987); Zagorski v. State, 983 S.W.2d 654, 657-58 (Tenn. 1998). The right that capital defendants
have to present a vast array of personal information in mitigation at the sentencing phase, however,
is constitutionally distinct from the question of whether counsel's choice of what information to
present to the jury was professionally reasonable.

        There is no constitutional imperative, however, that counsel must offer mitigation evidence
at the penalty phase of a capital trial. Nonetheless, the basic concerns of counsel during a capital
sentencing proceeding are to neutralize the aggravating circumstances advanced by the State and to
present mitigating evidence on behalf of the defendant. Although there is no requirement to present
mitigating evidence, counsel does have the duty to investigate and prepare for both the guilt and the
penalty phase. See Goad v. State, 938 S.W.2d 363, 369-70 (Tenn. 1996).

        To ascertain whether trial counsel was ineffective by not presenting mitigating evidence, the
reviewing court must consider several factors. First, the court must analyze the nature and extent of
the mitigating evidence that was available but not presented. Goad, 938 S.W.2d at 371 (citing
Deutscher v. Whitley, 946 F.2d 1443 (9th Cir. 1991); Adkins v. State, 911 S.W.2d 334 (Tenn. Crim.
App. 1994)). Second, the court must determine whether substantially similar mitigating evidence
was presented to the jury in either the guilt or penalty phase of the proceedings. Id. (citing Atkins
v. Singletary, 965 F.2d 952 (11th Cir. 1992); State v. Melson, 722 S.W.2d 417, 421 (Tenn. 1989)).
Third, the court must consider whether there was such strong evidence of applicable aggravating
factor(s) that the mitigating evidence would not have affected the jury's determination. Id. (citing
Fitzgerald v. Thompson, 943 F.2d 463, 470 (4th Cir. 1991)). Thus, to determine whether the
petitioner has carried his burden of showing that there is a reasonable probability that at least one


                                                 66
juror would have declined to impose a sentence of death if presented with certain mitigation
evidence, we must “reweigh the evidence in aggravation against the totality of available mitigating
evidence.” Wiggins v. Smith, 539 U.S. 510, 534, 123 S. Ct. 2527, 2542 (2003).

         In support of his allegations, the petitioner points to the testimony of Dr. Norton, a mitigation
specialist, and Dr. Woods, a neuropsychologist, arguing both concluded that Obra Carter was abusive
to Zettie Thomas, Louise Carter, and Leslie Burns. Dr. Norton testified that the Burns family lived
in a physically and emotionally abusive environment due to the conduct of Obra Carter, saying that
the physical abuse of a child’s mother can cause traumatic reactions in children. Dr. Woods believed
that the petitioner had difficulty in certain coping skills, including the ability to weigh and deliberate,
and related these problems to various symptomologies existing in his environment. He further found
evidence of impaired judgment, saying the petitioner’s inability to weigh and deliberate was a result
of mental inflexibility which was indicated on the psychological testing. He found that these deficits
played a part both in the poor decision-making of the petitioner at the time of the offenses as well as
in his refusal to cut his hair prior to trial.

        During the sentencing portion of the petitioner’s trial, counsel presented the testimony of six
witnesses. See Burns, 979 S.W.2d at 279. Leslie Burns, the petitioner’s mother, testified that he
was twenty-six years of age, had twelve brothers and sisters, had graduated from high school, and
had presented no disciplinary problems while in school. Id. His father, Obra Carter, testified that
his son had always been obedient and well-mannered. Id. Phillip Carter, the petitioner's half-
brother, testified that the petitioner had been active in church and had always tried to avoid trouble.
Id. Norman McDonald, the petitioner's Sunday School teacher, testified that the petitioner was a
"faithful" young man who attended church regularly. Id. Mary Wilson, a captain with the Shelby
County Sheriff's Department, and Bennett Dean, a volunteer chaplain, both testified that the
petitioner had actively participated in religious services while in custody for these offenses. Id. The
petitioner complains that this evidence “failed to say much, if anything, about Kevin Burns.”

         At the post-conviction hearing, senior counsel testified that he instructed the investigator to
contact approximately twelve friends, neighbors, teachers, and co-workers of the petitioner. An
attempt was made to interview the petitioner’s siblings. The witnesses that counsel selected to testify
were those who could relate the most positive things about the petitioner. A limit was placed on the
number of witnesses, however, to prevent cross-examination as to the petitioner’s prior criminal
record. Senior counsel said that the petitioner’s mother had instructed certain witnesses not to come
to trial. He acknowledged that no investigation was made into the culture of West Memphis or the
nature of the petitioner’s neighborhood and said he had not been told of instances where gunshots
had been fired at the petitioner’s house. Senior counsel explained that neither of the petitioner’s
parents provided any indication that the petitioner had anything but a normal childhood. Counsel
also could not see any mitigation value in testimony that the petitioner’s house was located near a
housing project.

        Regarding the use of mental health experts, senior counsel said there was no indication from
either the mental evaluation performed by Midtown Mental Health, the petitioner’s family, or his


                                                    67
school records that the petitioner had any mental problem or mental illness. Counsel said that, had
anything been discovered that would have questioned the petitioner’s mental condition, counsel
would have sought additional assistance from the court. In counsel’s opinion, the petitioner
understood the nature and consequences of his defense but refused to follow counsel’s
recommendations.

        Senior counsel said that he understood the presentation of mitigation evidence as “those
factors that are enumerated in the statute in terms of presenting them and the defendant’s case
whether it be his age, his – any kind of mental problems, his role as a leader, or amount of
participation in the crime involved, and thus his family history, society history.” He said he had
never used the services of a mitigation specialist.

         Junior counsel described the penalty phase defense, that the petitioner “was in fact a good
person,” as “[v]ery weak.” He reiterated senior counsel’s testimony that certain mitigation witnesses
were not used because their testimony was cumulative and counsel did not want to open the door as
to questioning about the petitioner’s prior criminal record. He said their proof was intended to show
that the petitioner did not have a bad childhood and there was no reason for him to be involved in the
crimes. Counsel said that, in preparing for mitigation, counsel were hindered by the actions of the
petitioner’s mother who prevented certain evidence from being introduced, recounting that she
“basically controlled this case as far as whether or not people would talk to us, and during the
negotiations and talking to her and talking to his dad at one point it got to the point that she didn’t
want anybody, any family members or anybody from West Memphis to [have] anything to do with
us at all period.” Her actions blocked trial counsel from presenting witnesses from the petitioner’s
community. Other potential witnesses refused to testify because they did not want to be bothered or
did not remember the petitioner as well as he thought they did, and junior counsel opined that it was
a bad practice to compel mitigation witnesses to testify.

         Junior counsel acknowledged that he and senior counsel did not investigate the culture of
West Memphis, Arkansas. He said that, in his opinion, the culture of West Memphis was not that
different from that of Memphis and, while there were minor differences, he did not believe that these
rose to the level of mitigation. As to testimony about the petitioner’s family, counsel stated that he
was aware the petitioner’s father was relatively strict but knew that the father had a separate family
with whom he resided. Counsel observed that this situation was peculiar but not sufficient to rise
to the level of mitigation. Additionally, he explained that the petitioner was more influenced by his
mother than his father and that the petitioner’s neighborhood was not particularly violent. While he
acknowledged that information that gunshots had been fired at the petitioner’s house might have been
useful in mitigation, no such information was ever passed along to counsel.

        Junior counsel said that their preparation of a defense theory at both the guilt and penalty
phases was hindered by the lack of cooperation by the petitioner’s family. For example, the
petitioner’s mother refused to believe that her son had committed any crime. Counsel related that
he and co-counsel had learned through their investigation that the petitioner’s mother had actually



                                                  68
“assisted him in that little trip to Chicago evading arrest.” Counsel included the petitioner in creating
a mitigation strategy and providing them with the names of witnesses.

        Corroborating senior counsel’s statements, junior counsel testified that there was no
indication whatsoever that the petitioner suffered from any mental or personality defects. All
information was consistent in that it revealed that the petitioner had a decent childhood, knew both
of his parents, attended school, and had food and clothing.

       The post-conviction court found that the defense strategy was, in fact, that the petitioner was
a good person and that the criminal acts were out of character for him:

                Finally, on trial preparation, petitioner alleges failure to prepare proper
        mitigation. The defense strategy in this case was that the petitioner was a good
        person and this activity was out of character for him. Further, trial counsel testified
        that a large part of their case was based upon the petitioner testifying. He had
        indicated throughout pretrial that he would testify. Yet at trial he decided not to.
        Although this is petitioner’s right, it is also another example of his failure to
        cooperate with his attorneys by advising them of this decision[] in advance. This
        court heard a full week’s worth of testimony from mitigation witnesses; family,
        friends, teachers, a sociologist/mitigation expert and a neuro-psychiatrist. In this
        court’s opinion the proof presented showed that this was a well-adjusted young man
        who committed a crime that was out of character for him. After listening to all of the
        mitigation proof presented this court heard nothing about the petitioner that offered
        any better insight into why this crime occurred or why the petitioner chose to act the
        way he did on the day in question. The bulk of the mitigation proof dealt with the
        petitioner’s father. There was no proof offered, including testimony from the
        petitioner, that his upbringing played any role in the commission of this offense. If
        anything it showed that the petitioner had overcome adversity and survived, leading
        to a conclusion that this crime was out of character. Based upon the proof presented,
        this Court does not feel that the petitioner has carried his burden of proof that the
        mitigation presented during this hearing would have changed the verdict rendered by
        the jury. Therefore, the Court finds this issue has no merit.

This proof supported the conclusion that the petitioner was a well-adjusted young man who
committed a crime that was out of character for him. The post-conviction court concluded that the
petitioner failed to offer any better insight at the evidentiary hearing into why this crime occurred or
why the petitioner chose to act the way he did on the day of the double homicide.

        “While ‘[i]t should be beyond cavil that an attorney who fails altogether to make any
preparations for the penalty phase of a capital murder trial deprives his client of reasonably effective
assistance of counsel by any objective standard of reasonableness’ it is unclear how detailed an
investigation is necessary” under Strickland to ensure effective counsel. White v. Singletary, 972
F.2d 1218, 1224 (11th Cir. 1992) (internal citation omitted). The right to present and have a


                                                   69
sentencer consider any and all mitigating evidence means little if defense counsel fails to look for
mitigating evidence or fails to present a case in mitigation at the capital sentencing hearing. Thus,
although “no absolute duty exists to investigate particular facts or a certain line of defense,” see
Chandler v. United States, 218 F.3d 1305, 1317 (11th Cir. 2000), counsel “has a duty to make
reasonable investigations or to make a reasonable decision that makes particular investigations
unnecessary.” Strickland, 466 U.S. at 691, 104 S. Ct. 2052. In determining whether counsel
breached this duty, “we must conduct an objective review of [counsel’s] performance, measured for
reasonableness under prevailing professional norms, which includes a context-dependent
consideration of the challenged conduct as seen from counsel’s perspective at the time.” Wiggins,
539 U.S. at 523, 123 S. Ct. at 2536 (internal citation and quotation marks omitted). It is also
necessary to be mindful that defense counsel is not required to “investigate every conceivable line
of mitigating evidence no matter how unlikely the effort would be to assist the defendant at
sentencing” or “to present mitigating evidence at sentencing in every case.” Id. at 533, 123 S. Ct. at
2540. Moreover, counsel does not have the duty to interview every conceivable witness. Hendricks
v. Calderon, 70 F.3d 1032, 1040 (9th Cir. 1995). In sum, counsel’s investigation will not be found
deficient for failing to unveil all mitigating evidence, if, after a reasonable investigation, nothing has
put counsel on notice of the existence of that evidence. See Babbitt v. Calderon, 151 F.3d 1170,
1174 (9th Cir. 1998).

        The petitioner presented witnesses at the post-conviction evidentiary hearing who arguably
could have provided mitigation evidence had they been called to testify. However, the fact that
additional witnesses such as these might have been available or that other testimony might have been
elicited from those who testified does not establish ineffective assistance of counsel. Waters v.
Thomas, 46 F.3d 1506, 1513-14 (11th Cir. 1995).

         The post-conviction court found that the mitigation evidence presented by trial counsel
“showed that this was a well-adjusted young man who committed a crime that was out of character
for him.” Additionally, the court concluded that “[t]he bulk of the mitigation proof dealt with the
petitioner’s father” but “offered [no] better insight into why this crime occurred or why the petitioner
chose to act the way he did on the day in question.” Thus, the post-conviction court found that,
although the petitioner established that additional witnesses were available, the “bulk” of them
testified about his father and did not offer any explanation as to why he had committed the crimes.
Thus, the court concluded that the petitioner failed to show that he was prejudiced by the fact these
witnesses had not testified at the trial. The record supports these conclusions.

        Additionally, the petitioner argues that trial counsel were ineffective in not retaining the
services of a mitigation specialist and/or a mental health expert. As to this claim, we note there is
no per se rule requiring defense counsel to retain experts in every capital case. While the United
States Supreme Court has adopted standards such as those set forth by the American Bar Association
as guidelines for what is reasonable, the Court repeatedly has declined to adopt a rigid checklist of
tasks that defense counsel must perform in all cases because “[n]o particular set of detailed rules for
counsel’s conduct can satisfactorily take account of the variety of circumstances faced by defense
counsel or the range of legitimate decisions regarding how best to represent a criminal defendant.”


                                                   70
Strickland, 466 U.S. at 688-89, 104 S. Ct. at 2065. This fact, coupled with the “constitutionally
protected independence of counsel,” has resulted in trial counsel being granted broad discretion as
to whether the retention of an expert will serve the interests of their clients. See Wiggins, 539 U.S.
at 533, 123 S. Ct. at 2541; see also Kandies v. Polk, 385 F.3d 457, 470 (4th Cir. 2004).

        As for counsel’s not retaining a mitigating specialist, it is clear that such a witness is not
exclusive means through which defense counsel can thoroughly investigate a defendant’s
background. See Kandies, 385 F.3d at 470. Defense counsel has numerous tools available by which
to conduct a background investigation, including lay persons such as family, friends, and coworkers,
the defendant, and defense counsel’s own experience. Id. In the present case, counsel conducted an
investigation and developed a mitigation theory to which they adhered. The testimony of the
witnesses at the sentencing hearing supported counsel’s investigation and development of this theory.
Although additional information regarding the petitioner’s family history was presented at the post-
conviction hearing, much of that evidence dealt with the life experiences of Leslie Burns and Obra
Carter but did not show how they affected the petitioner. We disagree with the argument that trial
counsel’s duty to investigate was not “governed” by the petitioner’s own cooperation or lack thereof.
The United States Supreme Court has unequivocally stated that “what investigation decisions are
reasonable depends critically” on “information supplied by the defendant.” Strickland, 466 U.S. at
691, 104 S. Ct. 2066; cf. Barnes v. Thompson, 58 F.3d 971, 979-80 (4th Cir. 1995) (stating that
counsel “may rely on the truthfulness of his client and those whom he interviews in deciding how
to pursue his investigation”). Thus, counsel cannot be faulted for relying upon the assertions of the
petitioner and/or his family members.

        In sum, we note that this is not a case in which counsel failed to conduct any inquiry into the
accused’s background and social history. See Williams v. Taylor, 529 U.S. 362, 396, 120 S. Ct.
1495, 1514 (2000). Rather, based on their investigation, trial counsel determined that the best
mitigation defense was to show that the petitioner was “a good guy” and that this crime was out of
character for him, this theory based upon the information provided by the petitioner and his family.
There was no indication, by either the petitioner or his parents, that further investigation into the
family history was necessary or would have been fruitful. Although much information specific to
the petitioner’s mother and father and not directly related to him was presented at the post-conviction
hearing, that proof shadowed the mitigation theme of the defense at trial, i.e., that the petitioner was
“a good guy.” Regardless what a different investigation might have uncovered, the petitioner must
first demonstrate that counsel’s deciding not to investigate further was objectively unreasonable
performance. Cauthern v. State, 145 S.W.3d 571, 604 (Tenn. Crim. App.), perm. to appeal denied
(Tenn. 2004). The petitioner has failed to do so. Counsel’s decision not to further investigate into
the petitioner’s background by hiring a mitigation specialist was reasonable based upon the
information they had.

        The petitioner also criticizes trial counsel’s decision not to retain a mental health expert. As
before, we must determine whether counsel’s decision in this regard constituted ineffective
assistance. The evidence at the post-conviction hearing revealed that trial counsel, upon their initial
appointment in this matter, filed motions requesting the assistance of several experts, including a


                                                  71
psychologist. The petitioner’s first senior counsel appointed explained that the motions were filed
in anticipation of presenting proof at the penalty phase, saying that he interviewed the petitioner
regarding his medical history, school activities, drug or alcohol use, and prior criminal history. The
petitioner never spoke of a drug or alcohol problem. The first junior counsel appointed testified that
a mental evaluation of the petitioner was requested out of an abundance of caution, and the
evaluation concluded that he was competent and that an insanity plea could not be supported. This
information was provided to successor counsel who actually represented the petitioner at trial. After
reviewing the petitioner’s background, childhood problems, and school and family history, senior
counsel concluded that nothing indicated that a further check into the petitioner’s mental status was
necessary and nothing caused them to believe that the petitioner did not understand the various plea
offers. Senior counsel said that had anything been discovered to question the petitioner’s mental
condition, counsel would have made further inquiry. Junior counsel confirmed that there was no
indication that the petitioner suffered from any mental or personality defects.

        Trial counsel’s being unfamiliar with much of the information presented at the evidentiary
hearing as to the petitioner’s alleged family history of mental illness and the petitioner’s “impaired
judgment” was not unreasonable. Counsel and their investigator spoke with the petitioner, his family
members, and others who might have had such information, and none of them suggested there was
any history of mental illness in the petitioner’s family or that he suffered from any mental defect.
Other courts have held that "counsel is not deficient for failing to find mitigating evidence if, after
a reasonable investigation, nothing has put the counsel on notice of the existence of that evidence."
Matthews v. Evatt, 105 F.3d 907, 920 (4th Cir. 1997). This comports with the principle that a lawyer
may make reasonable decisions that render particular investigations unnecessary. The absence of any
information from the petitioner, his family members, or others indicating any mental defect/illness
in conjunction with a mental evaluation of the petitioner which did not provide any indication of a
potential mental illness supports counsel’s decision that further investigation with a mental health
expert was not necessary. See Babbitt, 151 F.3d at 1174.

         A review of the record indicates that trial counsel’s decisions not to employ either a
mitigation specialist or a mental health expert were reasonable considering the information amassed
by counsel through their investigation. Accordingly, counsel were not deficient in their investigation
in this matter. Moreover, the proof at trial was overwhelming with regard to the aggravating
circumstance. In the direct appeal of this matter, our supreme court concluded that “the evidence .
. . overwhelmingly supports the prosecutor’s argument and the jury’s finding that the [petitioner]
knowingly created a great risk of death to two or more persons other than the victims murdered.”
See Burns, 979 S.W.2d at 281. “The [petitioner] fired his weapon inside the car where Dawson,
Johnson, and Thomas were seated, killing Dawson and wounding Thomas. He admitted firing shots
at the fleeing Blackman, which . . . directly imperiled Eric Jones and the three individuals who were
playing basketball in the Dawson’s driveway.” Id. The post-conviction court properly found that
the potential mitigation evidence disclosed at the post-conviction hearing was cumulative and
corroborative of the mitigation evidence presented at the penalty phase. While information was
revealed relating to the life of the petitioner’s mother, the disciplinary tactics of the petitioner’s
father, and the petitioner’s alleged “impaired judgment,” we cannot conclude that this evidence
would have persuaded the jury not to impose the death penalty. The petitioner is not entitled to relief

                                                  72
on this issue.

                             F. Failure to Prepare Defense Witnesses

        The petitioner argues that trial counsel failed to prepare defense witnesses to testify. In
support of this allegation, he relies upon the testimony of Leslie Burns and Phillip Carter. Leslie
Burns, the petitioner’s mother, related that she first learned that she was to testify at the penalty phase
on the day that she was called to testify, saying that trial counsel never explained the goal of her
testimony or what she was expected to say. Phillip Carter, the petitioner’s half-brother, testified that
he only spoke with the petitioner’s attorneys for about five to seven minutes prior to his taking the
stand. He said that he was not advised as to the nature or scope of his testimony, nor was he
questioned regarding his relationship with the petitioner. The petitioner contends that, had trial
counsel prepared these witnesses to testify, counsel’s examination would have been more far
reaching. This failure, he contends, constituted ineffective assistance of counsel.

        During the penalty phase of the trial, Leslie Burns testified that the petitioner was twenty-six
years old and had twelve brothers and sisters. Burns, 979 S.W.2d at 279. She said that the petitioner
had graduated from high school and had presented no disciplinary problems while in school. Id.
Phillip Carter testified that the petitioner was active in his church and always tried to avoid trouble.
Id.

        At the post-conviction evidentiary hearing, Leslie Burns testified extensively as to the
circumstances of her own life, describing the living conditions for herself and her children, as well
as the amount of contact Obra Carter had with his children. She reaffirmed her testimony at the
penalty phase by agreeing that the petitioner was “a good son, never caused any trouble,” and said
that he had graduated from high school. Phillip Carter recalled that his testimony at the penalty phase
was limited to what schools he attended and what kind of person the petitioner was. He said the
petitioner had a good work ethic and recounted the petitioner’s career with Shoney’s restaurant. He
also provided testimony regarding his first meeting with the Burns children and the “house rules”
established and enforced by Obra Carter. Throughout his testimony, Phillip Carter reaffirmed the
principle that the petitioner was never in trouble and that he and the petitioner were raised to know
the difference between right and wrong.

       Senior counsel explained that mitigation witnesses were limited in order to prevent cross-
examination by the State into the petitioner’s prior criminal record. He stated that the witnesses were
chosen based upon who could say the most positive things about the petitioner. He further stated that
the petitioner’s parents provided no indication that the petitioner had anything but a normal
childhood. He explained that all of their evidence established that the petitioner “was in fact a good
person.” In this regard, their presentation of witnesses was limited because the testimony would have
been cumulative. Junior counsel explained that the plan was to present “good guy mitigation”
evidence and to paint a picture that the petitioner did not deserve a sentence of death.

       The post-conviction court correctly concluded that the proof presented at the evidentiary
hearing showed that the petitioner was a well-adjusted young man who committed a crime that was

                                                    73
out of character for him. In other words, the proof at the post-conviction hearing was consistent with
what Leslie Burns and Phillip Carter testified to during the penalty phase. The strategy of the defense
was to present testimony that the petitioner was a “good guy,” and this is exactly the type of
testimony that was provided by the mitigation witnesses. The petitioner has failed to offer any proof
establishing how additional preparation of these witnesses by trial counsel would have altered the
result of the penalty phase. In this regard, the petitioner has failed to carry his burden.

             VI. Constitutional Errors with the Imposition of the Death Penalty

        The petitioner raised numerous challenges to the constitutionality of the imposition of the
death penalty. In essence, he asserts that his sentence of death must be vacated because the trial and
appellate proceedings were rife with constitutional error. We agree with the State that these claims
should have been raised in prior proceedings. Accordingly, the petitioner’s claims are waived. See
Tenn. Code Ann. § 40-30-106(g). Notwithstanding, inasmuch as the petitioner related these claims
to his allegation of ineffective counsel, we proceed to address each claim on its merits.

        A. Death Sentence Infringes upon the Petitioner’s Fundamental Right to Life

        The petitioner contends that his sentence of death should be set aside because it infringes
upon his fundamental right to life. In support of this position, he asserts that the punishment of death
is not necessary to promote any compelling state interest in punishing him and that the State has not
shown there are no less restrictive means of punishing him. The petitioner's complaint that his death
sentence must be reversed because it violates his “fundamental right to life” is contrary to settled
precedent as reflected in Cauthern, 145 S.W.3d at 629 (citing Nichols, 90 S.W.3d at 604; State v.
Mann, 959 S.W.2d 503, 536 (Tenn. 1997) (Appendix); State v. Bush, 942 S.W.2d 489, 523 (Tenn.
1997)). Accordingly, this argument is without merit.

   B. Failure to Charge Aggravating Circumstance in Indictment Violates Due Process

        The petitioner next asserts that his being sentenced to death violates the Due Process Clause,
Article I, § 8 of the Tennessee Constitution and the Fourteenth Amendment to the United States
Constitution. Relying upon Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), he argues
that his indictment was flawed because the aggravating circumstances which made him eligible for
the death penalty were not submitted to the grand jury nor returned in the indictment.

        The petitioner's argument is based upon the premise that first degree murder is not a capital
offense unless accompanied by aggravating factors. Thus, he alleges that to satisfy the requirements
of Apprendi, the indictment must include language of the statutory aggravating circumstances to
elevate the offense to capital murder. This argument has recently been rejected by our supreme court
in State v. Holton, 126 S.W.3d 845 (Tenn. 2004); see also State v. Berry, 141 S.W.3d 549, 558-562
(Tenn. 2004) (concluding also that the Supreme Court’s decision in Blakely v. Washington, 542 U.S.
296, 124 S. Ct. 2531 (2004), does not alter the court’s analysis on whether statutory aggravating
circumstances must be pled in the indictment). The petitioner is not entitled to relief on this issue.


                                                  74
                             C. Death Penalty Violates Bush v. Gore

         The petitioner contends that the imposition of the death penalty violates both the state and
federal constitutions because the statute grants absolute discretion to each individual district attorney
general to indiscriminately seek the death penalty. The petitioner concedes that this issue was raised
and rejected on direct appeal as part of a general challenge to the Tennessee death penalty statute.
See Burns, 979 S.W.2d at 297. Our supreme court has not altered its opinion and has continued to
reject this claim since the petitioner’s direct appeal. See, e.g., State v. Thomas, 158 S.W.3d 361, 407
(Tenn. 2005). Notwithstanding, the petitioner asserts that the issue should be reconsidered in light
of the principles set forth in Bush v. Gore, 531 U.S. 98, 121 S. Ct. 525 (2000). The petitioner asserts
that the prosecutorial function is analogous to a state court's issuance of a remedy and implies a duty
to ensure that prosecution of crimes is implemented fairly.

        The petitioner’s claim fails for numerous reasons. First, the opinion in Bush was not released
until 2000, two years after our supreme court’s affirmance of the petitioner’s convictions and death
sentence. Thus, Bush is inapplicable to the petitioner’s case unless the holding established a new rule
of law which is to be applied retroactively.

         In Bush, the United States Supreme Court held that when a state court orders a remedy, such
as a recount of votes, there must be some assurance the implementation of the remedy will comport
with "the rudimentary requirements of equal treatment and fundamental fairness. . . ." Id. at 109, 121
S. Ct. at 532. The potential sweep of the Supreme Court's holding is limited by the opinion's own
words: "Our consideration is limited to the present circumstances. . . ." Id. Thus, we decline the
invitation to conclude that Bush established a new rule of constitutional criminal procedure. Bush,
a voting rights case, does not apply to this criminal prosecution. See generally Black v. Bell, 181 F.
Supp. 2d 832, 879 (M.D. Tenn. 2001). Moreover, the petitioner’s claim, on its merits, has been
rejected on numerous occasions. The United States Supreme Court has refused to strike down
various death penalty statutes on the ground that those statutes grant prosecutors discretion in
determining whether to the seek the death penalty. Gregg v. Georgia, 428 U.S. 153, 199, 96 S. Ct.
2909, 2937 (1976) (The petitioner's argument "that the state prosecutor has unfettered authority to
select those persons whom he wishes to prosecute for a capital offense" does not indicate that system
is unconstitutional.); Proffitt v. Florida, 428 U.S. 242, 96 S. Ct. 2960, 2967 (1976) (same). Applying
the United States Supreme Court decision in Gregg, 428 U.S. at 198-99, 96 S. Ct. at 2937, the
Tennessee Supreme Court has held that:

        opportunities for discretionary action occurring during the processing of a murder
        case, including the authority of the state prosecutor to select those persons for whom
        he wishes to seek capital punishment do not render the death penalty unconstitutional
        on the theory that the opportunities for discretionary action render imposition of the
        death penalty arbitrary or freakish.

State v. Cazes, 875 S.W.2d 253, 268 (Tenn. 1994); see also State v. Brimmer, 876 S.W.2d 75, 86
(Tenn. 1994); State v. Hall, 958 S.W.2d 679, 716 (Tenn. 1997). Moreover, in Hall, our supreme
court expressly rejected the assertion that prosecutorial discretion to seek the death penalty violated

                                                   75
the separation of powers doctrine found in Article II, § 2 of the Tennessee Constitution. 958 S.W.2d
at 716-17. Accordingly, we conclude that the decision in Bush, a case involving the method of
counting ballots for a presidential election, does not invalidate the discretion of the prosecutor in
determining whether to seek the death penalty. This claim is without merit.

             D. Execution by Lethal Injection is Cruel and Unusual Punishment

        The petitioner next submits that “the process of lethal injection . . . violates his state and
federal constitutional rights against cruel and unusual punishment.” Our supreme court recently
concluded that death by lethal injection is not constitutionally prohibited. See State v. Robinson, 146
S.W.3d 469 (Tenn. 2004), pet. for cert. filed (Jan. 31, 2005).

                        E. Sentence of Death Violates International Law

         The petitioner asserts that Tennessee's imposition of the death penalty violates United States
treaties as well as the Supremacy Clause of the United States Constitution. It appears that he argues
that the Supremacy Clause was violated when his rights under treaties and customary international
law to which the United States is bound were disregarded. Arguments that the death penalty is
unconstitutional under international laws and treaties have systematically been rejected by the courts.
See State v. Odom, 137 S.W.3d 572, 600 (Tenn. 2004). This claim is without merit.

                                          CONCLUSION

        After a thorough review of the record and the law applicable to the issues raised herein, we
conclude that the petitioner has failed to prove the allegations contained in his post-conviction
petition. The order of the post-conviction court is affirmed.


                                               __________________________________________
                                               ALAN E. GLENN, JUDGE




                                                  76